EXHIBIT 10.1
LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT dated and effective as of July 29, 2010
(the “Agreement”), is executed by and among FREIGHTCAR AMERICA, INC., a Delaware
corporation (the “Parent”), JAC OPERATIONS, INC., a Delaware corporation,
JOHNSTOWN AMERICA CORPORATION, a Delaware corporation, FREIGHT CAR SERVICES,
INC., a Delaware corporation, and FREIGHTCAR ROANOKE, INC., a Delaware
corporation (each of the foregoing individually a “Borrower” and collectively,
the “Borrowers”), whose address is 2 North Riverside Plaza, Suite 1250, Chicago,
Illinois 60606, and FIFTH THIRD BANK, an Ohio banking corporation, successor by
merger with Fifth Third Bank, a Michigan banking corporation, whose address is
222 South Riverside Plaza, 32nd Floor, Chicago, Illinois, 60606 (the “Bank”).
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the Borrowers and the Bank hereby agree as follows:
1. DEFINITIONS.
     1.1 Defined Terms. For the purposes of this Agreement, the following
capitalized words and phrases shall have the meanings set forth below.
     “Account Debtor” shall mean any party who is obligated on any Account.
     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
now owned or hereafter acquired by each Borrower, including: (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments) (including
any such obligations that may be characterized as an account or contract right
under the UCC); (b) all of such Borrower’s rights in, to, and under, all
purchase orders or receipts for goods or services; (c) all of such Borrower’s
rights to any goods represented by any of the foregoing (including unpaid
sellers’ rights of rescission, replevin, reclamation and stoppage in transit and
rights to returned, reclaimed or repossessed goods); (d) all rights to payment
due to such Borrower for Goods or other property sold, leased, licensed,
assigned or otherwise disposed of, for a policy of insurance issued or to be
issued, for a secondary obligation incurred or to be incurred, arising out of
the use of a credit card or charge card, or for services rendered or to be
rendered by such Borrower, including software licenses or subscription fees, or
in connection with any other transaction (whether or not yet earned by
performance on the part of such Borrower); (e) all health care insurance
receivables; and (f) all collateral security of any kind given by any Account
Debtor or any other Person with respect to any of the foregoing.
     “Acquisitions” shall mean any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which a
Borrower: (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise, or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the

 



--------------------------------------------------------------------------------



 



election of directors (other than securities having such power only by reason of
the happening of a contingency) or a majority (by percentage or voting power) of
the outstanding partnership interests of a partnership or equity interests in a
limited liability company.
     “Affiliate” shall mean any Person which, directly or indirectly, owns or
controls, on an aggregate basis, including all beneficial ownership and
ownership or control as a trustee, guardian or other fiduciary, any of the
outstanding equity interest having ordinary voting power to elect a majority of
the board of directors or other managing group (irrespective of whether at the
time, an equity interest of any other class or classes of such entity have or
might have voting power by reason of the happening of any contingency) of a
Borrower or which controls, or is controlled by or is in control with a Borrower
or any shareholders of the Borrowers. For purposes hereof, “control” means the
possession, directly or indirectly, of the power to direct or cause a direction
of management and policies, whether through the ownership of voting securities,
by contract or otherwise.
     “Applicable Margin” shall mean, with respect to a LIBOR Loan, two and
one-half percent (2.5%). With respect to a Prime Loan, there is no Applicable
Margin.
     “Authorized Borrowers’ Representative” shall mean each of Edward J. Whalen
and Christopher L. Nagel, or any other person identified as such by the
Borrowers to the Bank in writing.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, as now
existing or hereafter amended.
     “Bank” shall mean Fifth Third Bank.
     “Borrower” and “Borrowers” shall mean the Parent, JAC Operations, Inc.,
Johnstown America Corporation, Freight Car Services, Inc., FreightCar Roanoke,
Inc., and any future Subsidiary that delivers a joinder to this Agreement.
     “Borrowing Base Amount” shall mean, in relation to advances under the
Revolving Loans, the total, without duplication, of the following: (i) eighty
percent (80%) of the face amount of all then existing Eligible Accounts (other
than Eligible Extended Term Accounts) as set forth on the Borrowing Base
Certificate delivered by Borrowers to the Bank from time to time, minus all
finance charges and prompt payment, volume and all other discounts, credits or
allowances which may be taken by or granted to Account Debtors with respect to
such Eligible Accounts, plus (ii) seventy percent (70%) of the face amount of
all then existing Eligible Extended Term Accounts as set forth on the Borrowing
Base Certificate delivered by Borrowers to the Bank from time to time, minus all
finance charges and prompt payment, volume and all other discounts, credits or
allowances which may be taken by or granted to Account Debtors with respect to
such Eligible Extended Term Accounts, plus (iii) fifty percent (50%) of the
value of Borrowers’ Inventory.
     “Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

2



--------------------------------------------------------------------------------



 



     “Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets, machinery, equipment, land and buildings or other property which are
required to be capitalized under GAAP.
     “Capital Lease” shall mean, as to any Person, a lease of any interest in
any kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheet of the
Borrowers prepared in accordance with GAAP.
     “Cash Collateralize” shall mean to pledge and deposit with Bank as
collateral for amounts available to be drawn under outstanding Letters of
Credit, cash or deposit account balances (not including Cash Equivalents)
pursuant to documentation as the Bank reasonably requests to confirm and perfect
the assignment of such cash collateral to the Bank. Derivatives of such term
have corresponding meanings.
     “Cash Equivalents” shall mean, at any time, (a) any evidence of
indebtedness, maturing not more than three years after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by the Bank or its holding company)
rated at least A-l by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by the Bank or its holding company (or by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $500,000,000),
(d) any repurchase agreement entered into with Bank or commercial banking
institution of the nature referred to in clause (c) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) above, and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of Bank (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements, and (f) other short term liquid
investments approved by Bank.
     “Change in Control” shall mean the occurrence of any of the following
events: (a) the Parent shall cease, directly or indirectly, to own and control
100% of each class of the outstanding Stock of each other Borrower, (b) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934) shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than 35% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Parent having voting rights in the election of
directors under normal circumstances, or (c) a majority of the members of the
board of directors of the Parent shall cease to be Continuing Members. For
purposes of the foregoing, “Continuing Member” means a member of the board of
directors of the Parent who either (i) was a member of the Parent’s board of
directors on the day before the

3



--------------------------------------------------------------------------------



 



Closing Date and has been such continuously thereafter, or (ii) became a member
of such board of directors after the day before the Closing Date and whose
election or nomination for election was approved by a vote of the majority of
the Continuing Members then members of the Parent’s board of directors.
     “Closing Date” means July 29, 2010.
     “Collateral” shall have the meaning set forth in Section 6.1.
     “Computation Period” means each period of twelve (12) consecutive calendar
months ending on the last day of each calendar month.
     “Consolidated Group” means the Parent and its consolidated Subsidiaries.
     “Contingent Liability” and “Contingent Liabilities” shall mean,
respectively, each obligation and liability of a Borrower and all such
obligations and liabilities of a Borrower incurred pursuant to any agreement,
undertaking or arrangement by which a Borrower: (i) guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the indebtedness, dividend, obligation or other liability of any
other Person in any manner (other than by endorsement of instruments in the
course of collection), including without limitation, any indebtedness, dividend
or other obligation which may be issued or incurred at some future time;
(ii) guarantees the payment of dividends or other distributions upon the shares
or ownership interest of any other Person; (iii) undertakes or agrees (whether
contingently or otherwise): (A) to purchase, repurchase, or otherwise acquire
any indebtedness, obligation or liability of any other Person or any or any
property or assets constituting security therefore, (B) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(C) to make payment to any other Person other than for value received;
(D) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (E) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (F) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby. Contingent Liabilities shall not be
deemed to include loans made between a Borrower and its Affiliates and
Subsidiaries solely to each other, and not involving any third party.
     “Default Rate” shall mean a per annum rate of interest then in effect plus
2% per annum.
     “Depreciation” shall mean the total amounts added to depreciation,
obsolescence, valuation and other proper reserves, as reflected on the financial
statement of the Consolidated Group and determined in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



     “Eligible Accounts” shall mean all Accounts, except for the following:

  (1)   Accounts which remain unpaid for more than ninety (90) days after the
invoice date, other than Eligible Extended Term Accounts;     (2)   Eligible
Extended Term Accounts that which remain unpaid for more than 180 days after
invoice date;     (3)   Accounts owing by a single Account Debtor, including a
currently scheduled Account, if twenty-five percent (25%) of the balance owing
(excluding retainage) by said Account Debtor on such Account is ineligible under
clause (1) or (2) above;     (4)   Accounts which are not due and payable within
at least thirty (30) days after their invoice date, other than Eligible Extended
Term Accounts;     (5)   Accounts with respect to which the Account Debtor is a
director, officer, employee or agent of a Borrower or is a Parent, a Subsidiary
or an Affiliate of a Borrower;     (6)   Accounts with respect to which the
Account Debtor (1) is not a resident, a citizen of or otherwise located in the
United States of America or Canada; or (2) is not subject to service of process
in the United States of America or Canada, unless, in each case, such Accounts
are supported by foreign credit insurance or a supporting letter of credit in
form and substance acceptable to the Bank;     (7)   Accounts with respect to
which the Account Debtor is (1) the United States of America or any department,
agency or instrumentality thereof, unless the Borrowers assign their right to
payment of such Accounts to the Bank in accordance with the Assignment of Claims
Act of 1940, as amended or the amount of such Account is less than two hundred
fifty thousand dollars ($250,000), or (2) any country other than the United
States of America or any department, agency or instrumentality thereof unless
such Accounts are supported by a supporting letter of credit in form and
substance acceptable to Bank;     (8)   The face amount of any Accounts with
respect to which a Borrower is or may become liable to the Account Debtor for
Goods sold or services rendered by such Account Debtor to such Borrower, but
only to the extent of the maximum aggregate amount of such Borrower’s liability
to such Account Debtor;     (9)   If applicable, Accounts with respect to which
(1) the Goods giving rise thereto have not been shipped and delivered to and
accepted as satisfactory by the Account Debtor, or (2) the services performed
have not been completed and accepted as satisfactory by the Account Debtor;    
(10)   If applicable, Accounts which are not invoiced, dated as of such date and
sent to the Account Debtor concurrently with or promptly after the shipment and
delivery to and acceptance by said Account Debtor of the goods or the
performance of the services giving rise thereto;

5



--------------------------------------------------------------------------------



 



  (11)   Accounts which are owing by any Account Debtor involved as a debtor in
any bankruptcy or insolvency proceeding, whether voluntary or involuntary;    
(12)   Accounts which arise in any manner other than the sale of Inventory or
services in the ordinary course of such Borrowers’ business;     (13)   The
portion of any Account which constitutes retainage under the applicable
contract;     (14)   Accounts which arise in any manner other than (1) the
performance of services by such Borrowers in the ordinary course of such
Borrowers’ business, and such services have been fully performed and
acknowledged and accepted by the Account Debtor thereunder; or (2) the sale or
lease of Goods by such Borrowers in the ordinary course of such Borrowers’
business, and (x) such Goods have been completed in accordance with the Account
Debtor’s specifications (if any) and delivered to the Account Debtor, (y) such
Account Debtor has not refused to accept, returned or offered to return, any of
the Goods which are the subject of such Account, and (z) such Borrowers have
possession of, or such Borrowers have delivered to the Bank (at the Bank’s
request) shipping and delivery receipts evidencing delivery of such Goods;    
(14)   Accounts as to which the Bank, at any time or times hereafter, determines
in good faith in its reasonable credit judgment that the prospect of payment or
performance by the Account Debtor is materially impaired.

     “Eligible Extended Term Accounts” means Accounts which are due and payable
by their terms within 31 to 90 days after their invoice date owing by Account
Debtors with a current credit rating of (a) at least Baa3 by Moody’s; (b) at
least BBB- by S&P; or (c) an equivalent rating by another nationally recognized
rating agency acceptable to the Bank and which satisfy all criteria under the
definition of Eligible Accounts (other than under clauses (1) and (4) thereof).
     “Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of the Borrowers
described from time to time in the financial statements of the Borrowers and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by the Borrowers or to
which the Borrowers are a party or may have any liability or by which the
Borrowers are bound.
     “Environmental Laws” shall mean all federal, state, district, local and
foreign laws, rules, regulations, ordinances, and consent decrees relating to
health, safety, hazardous substances, pollution and environmental matters
applicable to the Borrowers’ business or facilities owned or operated by the
Borrower, including laws relating to emissions, discharges, releases or
threatened releases of pollutants, contamination, chemicals, or hazardous, toxic
or dangerous substances, materials or wastes in the environment (including,
without limitation, ambient air, surface water, land surface or subsurface
strata) or otherwise relating to the generation,

6



--------------------------------------------------------------------------------



 



manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Event of Default” shall mean any of the events or conditions set forth in
Article 11 hereof.
     “GAAP” shall mean generally accepted accounting principles, using the
accrual basis of accounting and consistently applied with prior periods,
provided, however, that GAAP with respect to any interim financial statements or
reports shall be deemed subject to fiscal year-end adjustments and footnotes
made in accordance with GAAP.
     “Governmental Authority” shall mean the United States of America, any
state, territory or district thereof, and any other political subdivision or
body politic created pursuant to any applicable Law, and any court, agency,
department, commission, board, bureau or instrumentality of any of the
foregoing.
     “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substance, materials and wastes, including, without limitation, hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants, sewage,
sludge, industrial slag, solvents and/or any other similar substances, materials
or wastes that are regulated under any Environmental Law (including without
limitation, any that are classified as hazardous or toxic under any
Environmental Law).
     “Indebtedness” shall mean at any time (i) all Liabilities of the Borrowers
to the Bank, (ii) all Capital Lease obligations of the Borrowers, (iii) all
other debt, secured or unsecured, created, issued, incurred or assumed by the
Borrowers for money borrowed or for the deferred purchase price of any fixed or
capital asset, (iv) indebtedness secured by any Lien existing on real or
personal property owned by the Borrowers whether or not the indebtedness secured
thereby has been assumed, (v) the net amount of all rate management obligations
and (vi) all Contingent Liabilities of the Borrowers whether or not reflected on
their balance sheet.
     “Indemnified Party” and “Indemnified Parties” shall mean, respectively, the
Bank and any parent corporations, affiliated corporations or subsidiaries of the
Bank, and each of their respective officers, directors, employees, attorneys and
agents, and all of such parties and entities.
     “Intangible Assets” shall mean prepaid expenses (other than prepaid taxes),
deposits (except to the extent such deposits are realizable as an offset against
a payable constituting a current liability), receivables from Affiliates, the
net amount of deferred tax assets, deferred finance costs, goodwill and all
other assets that are deemed intangible per GAAP, provided that in no event
shall deferred taxes resulting from Net Operating Loss Carryforwards or
Carrybacks be deemed to constitute Intangible Assets.

7



--------------------------------------------------------------------------------



 



     “Interest Charges” shall mean, for any period, the sum of: (i) all cash
interest, charges and related expenses payable with respect to that fiscal
period to a lender in connection with borrowed money or the deferred purchase
price of assets that are treated as interest in accordance with GAAP, plus
(ii) the portion of rent payable with respect to that fiscal period under
Capital Leases that should be treated as interest in accordance with GAAP.
     “Interest Period” shall mean, with regard to any LIBOR Loan, successive
one, three or six-month periods as selected from time to time by the Borrowers
by notice given to the Bank no later than 11:00 a.m. Chicago, Illinois time and
not less than two (2) Business Days prior to the first day of each respective
Interest Period; provided, however, that: (i) each such Interest Period
occurring after the initial Interest Period of any LIBOR Loan shall commence on
the day on which the preceding Interest Period for such LIBOR Loan expires,
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, then the last day of such Interest Period
shall occur on the immediately preceding Business Day, (iii) whenever the first
day of any Interest Period occurs on a day of a month for which there is no
numerically corresponding day in the calendar month in which such Interest
Period terminates, such Interest Period shall end on the last Business Day of
such calendar month, (iv) if the Revolving Loans are subject to a mandatory
prepayment, the last Business Day of the then current Interest Period for all
Revolving Loans which are LIBOR Loans must coincide with the date of the
mandatory prepayment, and (v) the final Interest Period must be such that its
expiration occurs on or before the Revolving Loan Maturity Date.
     “Inventory” shall mean all present and future goods intended for sale,
lease or other disposition including, without limitation, all raw materials,
finished goods and other retail inventory, materials and supplies of any kind,
nature or description which are or might be used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of any such
goods, all documents of title or documents representing the same and all
records, files and writings with respect thereto.
     “Law” shall mean any federal, state or local law, statute, ordinance,
order, decree, rule or regulation.
     “Letter of Credit” shall have the meaning specified in Section 2.3.
     “Liabilities” shall mean at all times all liabilities of the Borrowers that
would be shown as such on a balance sheet of the Consolidated Group prepared in
accordance with GAAP.
     “LIBOR” shall mean the per annum rate of interest determined on the basis
of the rate for deposits in United States Dollars for a period equal to the
relevant Interest Period for such Loan, commencing on the first day of such
Interest Period, appearing on Page BBAM of the Bloomberg Financial Markets
Information Service as of 11:00 a.m. (Chicago, Illinois time) (or as soon
thereafter as practical), two (2) Business Days prior to the first day of such
Interest Period. In the event that such rate does not appear on Page BBAM of the
Bloomberg Financial Markets Information Service (or otherwise on such Service),
then the term “LIBOR” shall be determined by reference to such other publicly
available service for displaying Eurodollar rates

8



--------------------------------------------------------------------------------



 



as may be agreed upon by the Bank and Borrower, or, in the absence of such
agreement, “LIBOR” shall, instead, mean the per annum rate equal to the average
(rounded upward, if necessary, to the nearest one-sixteenth of one percent
(1/16%)) of the rate at which the Bank is offered dollar deposits at or about
11:00 a.m. (Chicago, Illinois time) (or as soon thereafter as practical), two
(2) Business Days prior to the first day of such Interest Period in the
interbank Eurodollar market in an amount comparable to the principal amount of
the respective LIBOR-based Loan which is to bear interest at such LIBOR-based
rate and for a period equal to the relevant Interest Period. The Bank’s
determination of LIBOR shall be conclusive, absent manifest error.
     “LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively,
those portions the aggregate outstanding principal balance of the Loans that
will bear interest at the LIBOR Rate plus the Applicable Margin.
     “LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period (rounded upward if necessary, to the nearest 1/16 of
1.00%).
     “Lien” shall mean any mortgage, pledge, hypothecation, judgment lien or
similar legal process, title retention lien, or other lien or security interest,
including, without limitation, the interest of a vendor under any conditional
sale or other title retention agreement and the interest of a lessor under a
lease of any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible, by such Person as lessee that is, or should
be, a Capital Lease on the balance sheet of the Borrowers prepared in accordance
with GAAP.
     “Loans” shall mean, collectively, all Revolving Loans (whether Prime Loans
or LIBOR Loans) made by the Bank to the Borrowers, under and pursuant to this
Agreement.
     “Loan Documents” shall have the meaning set forth in Section 3.1 and shall
include all other documents executed in connection with this Agreement or any
documents executed in connection with any amendment, restatement or revision
hereto.
     “Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the financial condition, assets or results of
operations of the Borrowers, taken as a whole, (b) a material impairment of the
ability of the Borrowers to perform any of the Obligations under any of the Loan
Documents, or (c) a material adverse effect on the rights or remedies of the
Bank under any Loan Document.
     “Note” shall mean the Revolving Note.
     “Obligations” shall mean the Loans, as evidenced by the Note, all interest
accrued thereon, any fees due the Bank hereunder, any expenses incurred by the
Bank hereunder and any and all other liabilities and obligations of the
Borrowers (and of any partnership in which the Borrowers are or may be a
partner) to the Bank, howsoever created, arising or evidenced, and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, direct or indirect, absolute or contingent, and whether several,
joint or joint and several.

9



--------------------------------------------------------------------------------



 



     “Obligor” shall mean the Borrowers, any guarantor, accommodation endorser,
third-party pledgor, or any other party liable with respect to the Obligations.
     “Permitted Factoring Transaction” shall mean the sale or financing by one
or more Borrowers or their Subsidiaries of Accounts that are not Eligible
Accounts under this Loan Agreement, including Accounts which are due and payable
more than ninety (90) days after their invoice date, whether on a full recourse,
limited recourse or non-recourse basis.
     “Permitted Liens” shall mean Liens permitted under Section 8.2 hereof.
     “Person” shall mean any individual, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.
     “Prime” shall mean the floating per annum rate of interest which at any
time, and from time to time, shall be most recently announced by the Bank as its
“Prime Interest Rate”, which is not intended to be the Bank’s lowest or most
favorable rate of interest at any one time. The effective date of any change in
the Prime Interest Rate shall for purposes hereof be the date the Prime Interest
Rate is changed by the Bank. The Bank shall not be obligated to give notice of
any change in the Prime Interest Rate.
     “Prime Rate” shall mean a per annum rate of interest equal to Prime, for
the relevant period.
     “Prime Loan” or “Prime Loans” shall mean that portion, and collectively,
those portions of the aggregate outstanding principal balance of the Loans that
will bear interest at the Prime Rate plus the Applicable Margin.
     “Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.
     “Revolving Interest Rate” shall mean, with respect to a Revolving Loan, an
interest rate (determined at Borrowers’ option from time to time) equal to
either (i) the Prime Rate plus the Applicable Margin, or (ii) the LIBOR Rate
plus the Applicable Margin.
     “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
direct advance and the aggregate of all such direct advances, from time to time
in the form of either Prime Loans or LIBOR Loans, made by the Bank to the
Borrowers under and pursuant to this Agreement, as set forth in Section 2.1
hereof for the purposes of financing working capital and other reasonable and
appropriate corporate expenses.
     “Revolving Loan Commitment” shall mean an amount equal to Thirty Million
and No/100 Dollars ($30,000,000.00).
     “Revolving Loan Maturity Date” shall mean July 29, 2013.

10



--------------------------------------------------------------------------------



 



     “Revolving Note” shall have the meaning set forth in Section 4.1 hereof.
     “Stock” shall mean all shares, options, interests, participations or other
equivalents, howsoever designated, of or in a corporation, partnership, limited
liability company or similar entity whether voting or nonvoting, including,
common stock, warrants, preferred stock, convertibles, debentures, partnership
interest and all agreements, instruments and documents convertible, in whole or
in part, into any one or more of the foregoing.
     “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Borrower
owns directly or indirectly fifty percent (50.00%) or more of (i) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such entity if a
corporation, (ii) the management authority and capital interest or profits
interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity, or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization; provided that, FreightCar Mauritius Ltd.
and Titagarh FreightCar Private Ltd. shall not be deemed subsidiaries for
purposes of this Agreement (other than with respect to the definition of
“Consolidated Group”).
     “Tangible Net Worth” shall mean, at any time, book equity, plus
subordinated debt, minus Intangible Assets.
     “UCC” shall mean the Uniform Commercial Code in effect in Illinois from
time to time.
     “Unmatured Event of Default” shall mean any event which has occurred and/or
condition which exists which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default.
     1.2 Accounting Terms. Any accounting terms used in this Agreement which are
not specifically defined herein shall have the meanings customarily given them
in accordance with GAAP. Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to the Bank pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of the Consolidated Group on the date of this Agreement. If any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Bank hereunder or in the calculation
of financial covenants, standards or terms contained in this Agreement, the
parties hereto agree to enter into good faith negotiations to amend such
provisions so as equitably to reflect such changes to the end that the criteria
for evaluating the financial condition and performance of the Consolidated Group
will be the same after such changes as they were before such changes; and if the
parties fail to agree on the amendment of such provisions, the Parent will
furnish financial statements in accordance with

11



--------------------------------------------------------------------------------



 



such changes but shall provide calculations for all financial covenants, perform
all financial covenants and otherwise observe all financial standards and terms
in accordance with applicable accounting principles and practices in effect
immediately prior to such changes. Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Parent’s accountants.
     1.3 Other Terms Defined in UCC. All other capitalized words and phrases
used herein and not otherwise specifically defined shall have the respective
meanings assigned to such terms in the UCC, as amended from time to time, to the
extent the same are used or defined therein.
     1.4 Other Definitional Provisions; Construction. Whenever it is provided in
this Agreement that a party “may” perform an act or do anything, it will be
construed that such party “may, but will not be obligated to,” so perform or so
do. The following words and phrases will be construed as follows: (i) “at any
time” will be construed as “at any time or from time to time;” (ii) “any” will
be construed as “any one or all”; (iii) “include” and “including” will be
construed as “including but not limited to;” and (iv) “will” and “shall” will
each be construed as mandatory. Except as otherwise specifically indicated, all
references to Article and Section numbers and letters will refer to the Articles
and Sections of this Agreement. The words “hereby,” “hereof,” “hereto,” “herein”
and “hereunder” and any similar terms will refer to this Agreement as a whole
and not to any particular paragraph. The word “hereafter” will mean after the
date hereof and the word “heretofore” will mean before the date hereof. Words of
the masculine, feminine or neuter gender will mean and include the corresponding
words of other genders, and words implying the singular number will mean and
include the plural number and vice versa. The Article and Section headings are
inserted in this Agreement for convenience only and are not intended to, and
will not be construed to limit, enlarge or affect the scope or intent of this
Agreement or the meaning of any provision hereof. All references to “Exhibits”
and “Schedules” shall mean the Exhibits and Schedules attached to this
Agreement. All references to any agreement or instrument (including this
Agreement) will be to such agreement or instrument as in effect from time to
time, including any amendments, replacements, restatements, modifications and/or
supplements thereto. An Event of Default or Unmatured Event of Default shall
“continue” or be “continuing” until such Event of Default or Unmatured Event of
Default has been cured or waived in accordance with Section 13.3. References in
this Agreement to any party shall include such party’s successors and permitted
assigns. To the extent any of the provisions of the other Loan Documents are
inconsistent with the terms of this Loan Agreement, the provisions of this Loan
Agreement shall govern.
2. COMMITMENT OF THE BANK.
     2.1 Revolving Loans.

  (a)   Revolving Loan Commitment. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of the Borrowers, herein and in the other Loan Documents, the
Bank agrees to make such Revolving Loans at such times as the Borrowers may from
time to time request until, but not

12



--------------------------------------------------------------------------------



 



      including, the Revolving Loan Maturity Date, and in such amounts as the
Borrowers may from time to time request, provided, however, that the aggregate
principal balance of all Revolving Loans outstanding at any time shall not
exceed the (i) Revolving Loan Commitment and/or (ii) the Borrowing Base Amount.
Revolving Loans made by the Bank may be repaid and, subject to the terms and
conditions hereof, borrowed again up to, but not including the Revolving Loan
Maturity Date or the time that a Revolving Loan is otherwise terminated or
extended as provided in this Agreement.

  (b)   Revolving Loan Interest and Payments. The principal amount of the
Revolving Loans outstanding from time to time shall bear interest at the
Revolving Interest Rate. Accrued and unpaid interest on the unpaid principal
balance of all Revolving Loans outstanding from time to time which are Prime
Loans, shall be due and payable monthly, in arrears, commencing on July 31, 2010
and continuing on the last day of each calendar month thereafter, and on the
Revolving Loan Maturity Date. Accrued and unpaid interest on the principal
balance of all Revolving Loans outstanding from time to time which are LIBOR
Loans shall be payable on the last Business Day of each Interest Period,
commencing on the first such date to occur after the date hereof, on the date of
any principal repayment of a LIBOR Loan, and on the Revolving Loan Maturity
Date. Any amount of principal or interest on the Revolving Loans which is not
paid when due, whether at stated maturity, by acceleration or otherwise, shall
bear interest payable on demand at the Default Rate.     (c)   Revolving Loan
Principal Repayments.

  (i)   Mandatory Principal Repayments. Each Revolving Loan hereunder shall be
repaid by the Borrowers on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of this Agreement.     (ii)   Optional
Prepayments. The Borrowers may from time to time prepay the Revolving Loans
which are Prime Loans and, subject to Section 2.2(a) hereof LIBOR Loans, in
whole or in part, without any prepayment penalty whatsoever, subject to the
following conditions: any prepayment of the entire principal balance of the
Revolving Loans shall include accrued interest on such Revolving Loans to the
date of such prepayment and payment in full of all other Obligations pertaining
to such Revolving Loans then due and payable.

13



--------------------------------------------------------------------------------



 



     2.2 Additional LIBOR Loan Provisions.

  (a)   LIBOR Loan Prepayments. If, for any reason, a LIBOR Loan is paid prior
to the last Business Day of any Interest Period, then Borrowers agree to pay to
the Bank the Bank’s normal and customary LIBOR breakage fees.     (b)   LIBOR
Unavailability. If the Bank determines in good faith (which determination shall
be conclusive, absent manifest error) prior to the commencement of any Interest
Period that (i) United States dollar deposits of sufficient amount and maturity
for funding any LIBOR Loan are not available to the Bank in the London Interbank
Eurodollar market in the ordinary course of business, or (ii) by reason of
circumstances affecting the London Interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the rate of interest to be applicable
to the relevant LIBOR Loan, the Bank shall promptly notify the Borrowers thereof
and, so long as the foregoing conditions continue, Loans may not be advanced as
LIBOR Loans thereafter. In addition, at the Borrowers’ option, each existing
LIBOR Loan shall be immediately (i) converted to a Prime Loan on the last
Business Day of the then existing Interest Period, or (ii) due and payable on
the last Business Day of the then existing Interest Period, without further
demand, presentment, protest or notice of any kind, all of which are hereby
waived by the Borrowers.     (c)   Regulatory Change. In addition, if, after the
date hereof, a Regulatory Change shall, in the reasonable determination of the
Bank, make it unlawful for the Bank to make or maintain the LIBOR Loans, then
the Bank shall promptly notify the Borrowers and Loans may not be advanced as
LIBOR Loans thereafter. In addition, at the Borrowers’ option, each existing
LIBOR Loan shall be immediately (i) converted to a Prime Loan on the last
Business Day of the then existing Interest Period or on such earlier date as
required by law, or (ii) due and payable on the last Business Day of the then
existing Interest Period or on such earlier date as required by law, all without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrowers.     (d)   LIBOR Loan Indemnity. If any
Regulatory Change (whether or not having the force of law) shall (i) impose,
modify or deem applicable any assessment, reserve, special deposit or similar
requirement against assets held by, or deposits in or for the account of or
loans by, or any other acquisition of funds or disbursements by, the Bank;
(ii) subject the Bank or any LIBOR Loan to any tax, duty, charge, stamp tax or
fee or change the basis of taxation of payments to the Bank of principal or
interest due from the Borrowers to the Bank hereunder (other than a change in
the taxation of the overall net income of the Bank); or (iii) impose on the Bank
any other condition regarding such LIBOR Loan or the Bank’s funding thereof, and
the Bank shall determine (which determination shall be conclusive, absent
manifest error) that the result of the foregoing is to

14



--------------------------------------------------------------------------------



 



      increase the cost to the Bank of making or maintaining such LIBOR Loan or
to reduce the amount of principal or interest received by the Bank hereunder,
then the Borrowers shall pay to the Bank, on demand, such additional amounts as
the Bank shall, from time to time, determine are sufficient to compensate and
indemnify the Bank for such increased cost or reduced amount.

     2.3 Letters of Credit.

  (a)   Borrowers, by notice to the Bank, may request that, in lieu of advances
of proceeds of Revolving Loans, the Bank issue unconditional, irrevocable
standby letters of credit or direct-pay letters of credit (each, a “Letter of
Credit”) for the account of Borrowers, payable by sight drafts, for such
beneficiaries and with such other terms as Borrowers shall specify.     (b)  
The amount of all Letters of Credit, in the aggregate, shall be limited to
Twenty Million and No/100 Dollars ($20,000,000.00), and the amount of any Letter
of Credit shall be limited to Twenty Million and No/100 Dollars
($20,000,000.00), less the aggregate amount of all Letters of Credit theretofore
issued, it being understood that the amount of each Letter of Credit issued and
outstanding shall effect a reduction, by an equal amount, of the availability of
the Revolving Loan Commitment unless such Letter of Credit is Cash
Collateralized. Notwithstanding anything to the contrary herein, the fee
applicable for each Letter of Credit issued by the Bank shall be one and
one-half percent (1.5%) per annum of the undrawn face value of the Letter of
Credit, payable quarterly in arrears; provided that, to the extent a Letter of
Credit is Cash Collateralized, the fee applicable for such Letter of Credit
shall be one-half percent (0.5%) per annum of the undrawn face value so Cash
Collateralized. The Interest Rate applicable for all Letters of Credit drawn
upon shall be the Revolving Interest Rate.     (c)   The amount of each Letter
of Credit shall be further subject to the limitations applicable to amounts of
advances set forth in Section 2.1 and the procedures for the issuance of each
Letter of Credit shall be the same as the procedures applicable to the making of
advances as set forth in Section 5.1.     (d)   So long as no Event of Default
has occurred, Letter(s) of Credit may be issued on or prior to the Revolving
Loan Maturity Date for a term not to exceed one year after the Revolving Loan
Maturity Date, subject to the provisions hereof.     (e)   In connection with,
and as a further condition to the issuance of, each Letter of Credit, a Borrower
shall execute and deliver to the Bank an application for the Letter(s) of Credit
on the Bank’s standard form

15



--------------------------------------------------------------------------------



 



      therefore, together with such other documents and assurances as the Bank
shall reasonably require.     (f)   Each Borrower agrees, upon demand by the
Bank following the occurrence and during the continuance of an Event of Default
and/or on the Revolving Loan Maturity Date, to either (1) Cash Collateralize all
the outstanding Letters of Credit or (2) deliver to Bank a letter of credit in
favor of the Bank in the amount of all the outstanding Letters of Credit, issued
by a financial institution and containing provisions in each case satisfactory
to the Bank in its sole reasonable discretion, as security for Borrowers’
obligations in connection with the Letters of Credit.

     2.4 Interest and Fee Computation; Collection of Funds. Except as otherwise
set forth herein, all interest and fees shall be calculated on the basis of a
year consisting of 360 days and shall be paid for the actual number of days
elapsed. Principal payments submitted in funds not immediately available shall
continue to bear interest until collected. If any payment to be made by the
Borrowers hereunder or under the Note shall become due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing any interest in respect of
such payment.
     2.5 Taxes. All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Bank.
3. CONDITIONS OF BORROWING.
     Notwithstanding any other provision of this Agreement, the Bank shall not
be required to disburse or make all or any portion of the Loans if any of the
following conditions shall have occurred:
     3.1 Loan Documents. The Borrowers shall have failed to execute and deliver
to the Bank any of the following Loan Documents (collectively, the “Loan
Documents”), all of which must be satisfactory to the Bank and the Bank’s
counsel in form, substance and execution:

  (a)   Loan Agreement. Three (3) copies of this Agreement.     (b)   Revolving
Note. The Revolving Note in the form attached hereto as Exhibit A.     (c)  
Notice of Borrowing. The Notice of Borrowing in the form attached hereto as
Exhibit B.     (d)   Search Results. Copies of UCC search reports, dated such a
date as is reasonably acceptable to the Bank, with respect to (i) effective UCC
financing statements in all applicable jurisdictions which name each

16



--------------------------------------------------------------------------------



 



      Borrower, under their present names and previous names, as debtors,
together with copies of such UCC financing statements.     (e)   Filings. Such
UCC filings as the Bank shall have required to establish a first priority lien
in favor of the Bank in and to all Collateral.     (f)   Organizational and
Authorization Documents. Copies of (i) the Articles of Incorporation and Bylaws
of the Borrowers; (ii) resolutions of the directors of the Borrowers approving
and authorizing Borrowers’ execution, delivery and performance of the Loan
Documents to which they are party and the transactions contemplated thereby;
(iii) signature and incumbency certificates of the officers and directors of the
Borrowers executing any of the Loan Documents, each of which the Borrowers
hereby certify to be true and complete, and in full force and effect without
modification, it being understood that the Bank may conclusively rely on each
such document and certificate until formally advised by the Borrowers of any
changes therein; and (iv) good standing certificates in the State of
incorporation of the Borrowers.     (g)   Insurance. Evidence satisfactory to
the Bank of the existence of insurance required to be maintained pursuant to
Section 9.4, together with evidence that the Bank has been named as a lender’s
loss payee with respect to each policy of property or casualty insurance and as
an additional insured with respect to all liability policies.     (h)  
Additional Documents. Such other certificates, subordination agreements and
amendments thereto, financial statements, schedules, resolutions, opinions of
counsel, notes and other documents which are provided for hereunder or which the
Bank shall reasonably require.

     3.2 Event of Default. Any Event of Default, or Unmatured Event of Default
shall have occurred and be continuing.
     3.3 Adverse Changes. Any event having a Material Adverse Effect shall have
occurred.
     3.4 Litigation. Any litigation or governmental proceeding shall have been
instituted against a Borrower or any of its officers which has had a Material
Adverse Effect.
     3.5 Representations and Warranties. Any representation or warranty of the
Borrowers contained herein or in any Loan Document shall be untrue or incorrect
in any material respect as of the date of any Loan as though made on such date,
except to the extent such representation or warranty expressly relates to an
earlier date.
     3.6. Closing Fee. The Borrowers shall have failed to pay to the Bank a
Closing Fee in the amount of Seventy Five Thousand Dollars and No/100
($75,000.00).

17



--------------------------------------------------------------------------------



 



4. NOTES EVIDENCING LOANS.
     4.1 Revolving Note. The Revolving Loans shall be evidenced by a Revolving
Note (together with any and all renewal, extension, modification or replacement
notes executed by the Borrowers and delivered to the Bank and given in
substitution therefore, the “Revolving Note”), duly executed by the Borrowers
and payable to the order of the Bank. At the time of the initial disbursement of
a Revolving Loan and at each time an additional Revolving Loan shall be
requested hereunder or a repayment made in whole or in part thereon, an
appropriate notation thereof shall be made on the books and records of the Bank.
All amounts recorded shall be, absent demonstrable error, conclusive and binding
evidence of (i) the principal amount of the Revolving Loans advanced hereunder,
(ii) any unpaid interest owing on the Revolving Loans, and (iii) all amounts
repaid on the Revolving Loans. The failure to record any such amount or any
error in recording such amounts shall not, however, limit or otherwise affect
the obligations of the Borrowers under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all interest accruing thereon.
5. MANNER OF BORROWING.
     5.1 All Loans. Each Loan shall be made available to Borrowers upon their
request, from any Person whose authority to so act has not been revoked by
Borrowers in writing previously received by the Bank. Each Loan may be advanced
either as a Prime Loan or a LIBOR Loan, provided, however, that at any time and
from time to time, the Borrowers may identify no more than three (3) Loans which
may be LIBOR Loans. A request for a Prime Loan must be received by no later than
11:00 a.m. Chicago, Illinois time, on the day it is to be funded. A request for
a LIBOR Loan must be (i) received by no later than 11:00 a.m. Chicago, Illinois
time, two (2) business days before the day it is to be funded, and (ii) in an
amount greater than or equal to Fifty Thousand and No/100 Dollars ($50,000.00).
If for any reason the Borrowers shall fail to select timely an Interest Period
for an existing LIBOR Loan, then such LIBOR Loan shall be immediately converted
to a Prime Loan on the last Business Day of the then existing Interest Period,
all without demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrowers. The proceeds of each Prime Loan or LIBOR Loan
shall be made available at the office of the Bank by credit to the account of
the Borrowers or by other means requested by the Borrowers and acceptable to the
Bank.
     5.2 Revolving Loans. Upon receipt of a request for a Revolving Loan, the
Bank shall advance such Revolving Loan as provided in Section 5.1 hereof unless
an Event of Default is continuing or the Bank has reason to believe the request
is unauthorized.
     The Bank is authorized to rely on any written, electronic, telephonic or
telecopy loan requests which the Bank believes in its good faith judgment to
emanate from an Authorized Borrowers Representative, whether or not that is in
fact the case. The Borrowers hereby irrevocably confirm, ratify and approve all
such advances by the Bank and hereby indemnify the Bank against losses and
expenses (including court costs, attorneys’ and paralegals’ fees) and shall hold
the Bank harmless with respect thereto.

18



--------------------------------------------------------------------------------



 



6. SECURITY FOR THE OBLIGATIONS.
     6.1 Security for Obligations. As security for the payment of the
Obligations, each Borrower does hereby pledge, assign, transfer and deliver to
the Bank and does hereby grant to the Bank a continuing and unconditional first
priority security interest in and to any and all of the following property of
such Borrower, whether now existing or hereafter arising or acquired, (all of
which property, along with the products and proceeds therefrom, are individually
and collectively referred to as the “Collateral”):

  (a)   all property of, or for the account of, such Borrower, whether now or
hereafter coming into the possession, control or custody of, or in transit to,
the Bank or any agent or bailee for the Bank or any parent, affiliate or
subsidiary of the Bank or any participant with the Bank in the Loans (whether
for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise), including all earnings, dividends, interest, or other rights in
connection therewith and the products and proceeds therefrom, including the
proceeds of insurance thereon; and     (b)   the additional property of such
Borrower, whether now existing or hereafter arising or acquired, and wherever
now or hereafter located, together with all additions and accessions thereto,
substitutions for, and replacements, products and proceeds therefrom, and all of
such Borrower’s books and records and recorded data relating thereto (regardless
of the medium of recording or storage), together with all of the Borrower’s
rights, title and interest in and to all computer software required to utilize,
create, maintain and process any such records or data on electronic media,
identified and set forth as follows:

  (i)   All Accounts (whether or not Eligible Accounts) and all Goods whose
sale, lease or other disposition by such Borrower has given rise to Accounts and
have been returned to, or repossessed or stopped in transit by, a Borrower or
rejected or refused by an Account Debtor;     (ii)   All Inventory, including,
without limitation, raw materials, work-in-process and finished goods, but
excluding railcars leased by a Borrower to third parties;     (iii)   All
Chattel Paper, Electronic Chattel Paper, Instruments, Documents, Letter of
Credit Rights, all proceeds of letters of credit, Health-care-insurance
receivables, Supporting Obligations, Commercial Tort Claims and General
Intangibles, including Payment Intangibles; and     (iv)   All insurance
policies and proceeds insuring the foregoing property or any part thereof,
including unearned premiums;

19



--------------------------------------------------------------------------------



 



      provided, that the Collateral shall not include property being sold,
transferred or otherwise disposed of or financed pursuant to a Permitted
Factoring Transaction, and any Lien hereunder that might exist over such
property prior to such sale, transfer, disposal or financing shall automatically
be released upon such sale, transfer, disposal or financing.

     6.2 Possession of Collateral. Until an Event of Default has occurred
hereunder and the Bank exercises remedies in respect thereof, the Borrowers
shall be entitled to possession or use of the Collateral. The cancellation or
surrender of the Note, upon payment or otherwise, shall not affect the right of
the Bank to retain the Collateral for any other of the Obligations; provided,
however, that upon payment in full of the Obligations, the Bank shall promptly
release its respective security interests in the Collateral.
     6.3 Financing Statements. The Borrowers shall, at the Bank’s request, at
any time and from time to time, execute and deliver to the Bank such financing
statements, amendments and other documents and do such acts as the Bank deems
necessary in order to establish and maintain valid, attached and perfected first
security interests in the Collateral in favor of the Bank, free and clear of all
Liens and claims and rights of third parties whatsoever (except as otherwise
specifically set forth in Section 8.2). Each Borrower hereby irrevocably
authorizes the Bank at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto that
(i) indicate the Collateral is comprised of all assets of the Borrowers or words
of similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the jurisdiction wherein such financing statement or amendment is filed; and
(ii) contain any other information required by Section 5 of Article 9 of the
Uniform Commercial Code of the jurisdiction wherein such financing statement or
amendment is filed regarding the sufficiency or filing office acceptance of any
financing statement or amendment, including whether the Borrowers are an
organization, the type of organization and any organization identification
number issued to the Borrowers. The Borrowers agree to furnish any such
information to the Bank promptly upon request. Each Borrower further ratifies
and affirms its authorization for any financing statements and/or amendments
thereto, executed and filed by the Bank in any jurisdiction prior to the date of
this Agreement.
     6.4 Preservation of the Collateral. The Bank may, but is not required to,
take such action from time to time as the Bank deems reasonably appropriate to
maintain or protect the Collateral. The Bank shall have exercised reasonable
care in the custody and preservation of the Collateral if it takes such action
as the Borrowers shall reasonably request in writing; provided, however, that
such request shall not be inconsistent with the Bank’s status as a secured
party, and the failure of the Bank to comply with any such request shall not be
deemed a failure to exercise reasonable care. In addition, any failure of the
Bank to preserve or protect any rights with respect to the Collateral against
prior or third parties, or to do any act with respect to preservation of the
Collateral, not so requested by the Borrowers, shall not be deemed a failure to
exercise reasonable care in the custody or preservation of the Collateral. The
Borrowers shall have the sole responsibility for taking such action as may be
necessary, from time to time, to preserve all rights of the Borrowers and the
Bank in the Collateral against prior or third parties. Without limiting the
generality of the foregoing, where Collateral consists in whole or in part of
securities, the Borrowers represent to, and covenant with, the Bank that the
Borrowers have

20



--------------------------------------------------------------------------------



 



made arrangements for keeping informed of changes or potential changes affecting
the securities (including, but not limited to, rights to convert or subscribe,
payment of dividends, reorganization or other exchanges, tender offers and
voting rights), and the Borrowers agree that the Bank shall have no
responsibility or liability for informing the Borrowers of any such or other
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.
     6.5 Other Actions as to any and all Collateral. The Borrowers further agree
to take any other action reasonably requested by the Bank to insure the
attachment, perfection and first priority of, and the ability of the Bank to
enforce, the Bank’s security interest in any and all of the Collateral
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that a Borrower’s signature thereon is
required therefore, (ii) causing the Bank’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Bank to enforce, the
Bank’s security interest in such Collateral, (iii) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Bank to enforce, the Bank’s security interest in
such Collateral, (iv) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other Person obligated on Collateral, (v) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to the Bank to the extent
Collateral is located at such Premises and included in the Borrowing Base, and
(vi) taking all actions required by the UCC in effect from time to time or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction.
     6.6 Collateral in the Possession of a Warehouseman or Bailee. If any of the
Collateral included in the Borrowing Base at any time is in the possession of a
warehouseman or bailee while any Revolving Loans or non-Cash Collateralized
Letters of Credit are outstanding, the applicable Borrower shall promptly notify
the Bank thereof, and if requested by the Bank, shall promptly obtain an
acknowledgement from the warehouseman or bailee, in form and substance
satisfactory to the Bank, that the warehouseman or bailee holds such Collateral
for the benefit of the Bank and shall act upon the instructions of the Bank,
without the further consent of the Borrower.
     6.7 Letter-of-Credit Rights. If a Borrower at any time is a beneficiary
under a letter of credit now or hereafter issued in favor of that Borrower or
Borrowers that pertains to any of the Collateral included in the Borrowing Base
while any Revolving Loans or non-Cash Collateralized Letters of Credit are
outstanding, Borrowers shall promptly notify the Bank thereof and, at the
request and option of the Bank, the Borrowers shall, pursuant to an agreement in
form and substance satisfactory to the Bank, either (i) arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Bank of the proceeds of any drawing under the letter of credit, or (ii) arrange
for the Bank to become the transferee beneficiary of the letter of credit, with
the Bank agreeing, in each case, that the proceeds of any drawing under the
letter to credit are to be applied as provided in this Agreement.

21



--------------------------------------------------------------------------------



 



     6.8 Commercial Tort Claims. If a Borrower shall at any time hold or acquire
a commercial tort claim that pertains to any of the Collateral included in the
Borrowing Base while any Revolving Loans or non-Cash Collateralized Letters of
Credit are outstanding, such Borrower shall immediately notify the Bank in
writing signed by such Borrower of the details thereof and grant to the Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Bank.
     6.9 Electronic Chattel Paper and Transferable Records. If a Borrower at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record” that pertains to any of the Collateral included in the
Borrowing Base while any Revolving Loans or non-Cash Collateralized Letters of
Credit are outstanding, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Borrower shall promptly notify the Bank thereof and, at the request of the
Bank, shall take such action as the Bank may reasonably request to vest in the
Bank control under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.
7. REPRESENTATIONS AND WARRANTIES.
     To induce the Bank to make the Loans, the Borrowers make the following
representations and warranties to the Bank, each of which shall be true and
correct as of the date of the execution and delivery of this Agreement, and
which shall survive the execution and delivery of this Agreement:
     7.1 Borrowers’ Organization and Name. Each Borrower is a corporation duly
organized, existing and in good standing under the laws of the State of
Delaware, with full and adequate corporate power to carry on and conduct its
business as presently conducted and its state issued organizational
identification number is as shown on Schedule 7.1. Each Borrower is duly
licensed or qualified in all foreign jurisdictions wherein the nature of its
activities require such qualification or licensing, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect. The exact legal name of each Borrower is as set forth in the first
paragraph of this Agreement, and, except as set forth in Schedule 7.1 hereto,
each Borrower currently does not conduct, nor has it during the last five
(5) years conducted, business under any other names or trade names.
     7.2 Authorization; Validity. Each Borrower has full right, power and
authority to enter into this Agreement, to make the borrowings and execute and
deliver the Loan Documents as provided herein and to perform all of its duties
and obligations under this Agreement and the Loan Documents. The execution and
delivery of this Agreement and the Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the certificate of
incorporation or bylaws of such Borrower. All necessary and appropriate
corporate action has been taken on the part of each Borrower to authorize the
execution and delivery of this Agreement and the Loan

22



--------------------------------------------------------------------------------



 



Documents. This Agreement and the Loan Documents are valid and binding
agreements and contracts of each Borrower party thereto in accordance with their
respective terms.
     7.3 Compliance With Laws. The nature and transaction of each Borrower’s
business and operations and the use of its properties and assets, including, but
not limited to, the Collateral or any real estate owned or occupied by such
Borrower, do not and during the term of the Loans shall not, violate or conflict
with any applicable law, statute, ordinance, rule, regulation or order of any
kind or nature, including, without limitation, the provisions of the Fair Labor
Standards Act or any zoning, land use, building, noise abatement, occupational
health and safety or other laws, any building permit or any condition, grant,
easement, covenant, condition or restriction, whether recorded or not, other
than violations or conflicts which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
     7.4 Environmental Laws and Hazardous Substances. Each Borrower represents,
warrants and agrees with the Bank that (i) the Borrowers have not generated,
used, stored, treated, transported, manufactured, handled, produced or disposed
of any Hazardous Materials, on or off any of the premises of Borrowers (whether
or not owned by it) in a manner which violates in any material respect any
applicable Environmental Law or any license, permit, certificate, approval or
similar authorization thereunder, (ii) the operations of Borrowers comply in all
material respects with all Environmental Laws and all licenses, permits
certificates, approvals and similar authorizations thereunder, (iii) there is no
investigation, proceeding, complaint, order, directive, claim, citation or
notice involving Borrowers by any governmental authority or any other Person
with respect to any Environmental Laws that is outstanding or unresolved, nor is
any pending or, to the best of such Borrowers’ knowledge, threatened, and
Borrowers shall promptly notify the Bank upon becoming aware of any such
investigation, proceeding, complaint, order, directive, claim, citation or
notice, and shall take all actions required by applicable Environmental Laws to
respond thereto, with respect to any non-compliance with, or violation of, the
requirements of any Environmental Law by Borrowers or the release, spill or
discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Material or any other environmental, health or safety
matter, which affects Borrowers or their business, operations or assets or any
properties at which the Borrowers have transported, stored or disposed of any
Hazardous Materials, (iv) Borrowers have no outstanding material liability in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material; and
(v) without limiting the generality of the foregoing, Borrowers shall, following
a reasonable determination by the Bank that there is a material non-compliance
that is not being resolved or corrected as required by applicable Environmental
Laws, or any condition which requires any action by or on behalf of the
Borrowers in order to avoid any material non-compliance, with any Environmental
Law, at the Borrowers’ sole expense, cause an independent environmental engineer
reasonably acceptable to the Bank to conduct such assessments or tests of the
relevant site as are appropriate and reasonably necessary, and prepare and
deliver a report setting forth the result of such assessments or tests, a
proposed plan for corrective action or remediation and an estimate of the costs
thereof.

23



--------------------------------------------------------------------------------



 



     7.5 Absence of Breach. The execution, delivery and performance of this
Agreement, the Loan Documents and any other documents or instruments to be
executed and delivered by the Borrowers in connection with the Loans shall not:
(i) violate any provisions of law or any applicable regulation, order, writ,
injunction or decree of any court or governmental authority, or (ii) conflict
with, be inconsistent with, or result in any breach or default of any of the
terms, covenants, conditions, or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind to which a
Borrower is a party or by which such Borrower or any of its property or assets
may be bound.
     7.6 Collateral Representations.

  (a)   One or more of the Borrowers is the sole owner of or has other rights in
the Collateral, free from any Lien of any kind, other than the Lien of the Bank
and Permitted Liens.     (b)   One or more of the Borrowers is the owner of or
has other rights in the Collateral and grants the security interest made in
Section 6.1 in consideration of value given by the Bank, the sufficiency of
which each Borrower hereby acknowledges.     (c)   No financing statement or
other document concerning the Collateral is on file at any public office, except
for any financing statements or other documents filed on behalf of the Bank, the
financing statements or other documents specified on Schedule 7.6, each of which
the Borrowers represent and warrant shall be terminable upon the Effective Date
of this Agreement, or with respect to Permitted Liens.     (d)   All Collateral
is kept solely at the location or locations identified in Schedule 7.6, or at
such other locations as Borrowers shall disclose to Bank in writing. Except as
specified on Schedule 7.6, no Collateral included in the Borrowing Base while
any Revolving Loans or non-Cash Collateralized Letters of Credit are outstanding
is or shall be kept, stored or maintained with a bailee, warehouseman, carrier
or similar party without the Bank’s prior written consent, unless an appropriate
waiver in favor of the Bank has been obtained.     (e)   With respect to
Accounts that Borrowers represent as “Eligible Accounts”, to the best of each
Borrower’s knowledge, except as otherwise disclosed by such Borrower to the Bank
in writing:

  (i)   such Accounts are genuine, in all respects what they purport to be and
are not evidenced by a judgment;     (ii)   such Accounts represent undisputed,
bona fide transactions completed in accordance with the terms and provisions
contained in the invoices and other documents evidencing same;

24



--------------------------------------------------------------------------------



 



  (iii)     the amounts thereof, which are shown on all such invoices and
statements evidencing same, are actually and absolutely owing to a Borrower and
are not contingent for any reason;     (iv)   there are no setoffs,
counterclaims or disputes existing or asserted with respect to such Accounts and
the Borrowers have not made any agreement with any Account Debtor thereof for
any deduction therefrom;     (v)   there are no facts, events or occurrences
which in any way impair the validity or enforceability of such Accounts or tend
to reduce the amount payable thereunder from the amount thereof;     (vi)   all
of such Account Debtors have the capacity to contract and are solvent;     (vii)
  the services and/or goods sold giving rise to such Accounts are not subject to
any lien, claim, encumbrance or security interest except that of the Bank and
except for Permitted Liens;     (viii)   the Borrowers have no knowledge of any
fact or circumstance which would impair the validity or collectability of such
Accounts; and     (ix)   there are no proceedings or actions which are
threatened or pending against any such Account Debtor which would reasonably be
expected to result in a material adverse change in such Account Debtor’s
financial condition.

  (f)   All of each Borrowers’ places of business, including such Borrowers’
principal office, are described on Schedule 7.6 or at such other locations as
Borrowers shall disclose to Bank in writing. During the preceding five years,
none of the Borrowers nor any predecessor of a Borrower has maintained a place
of business at any location not identified with respect to it on Schedule 7.6.
All Collateral covered by this Agreement and included in the Borrowing Base
while any Revolving Loans or non-Cash Collateralized Letters of Credit are
outstanding is and will be kept only at location(s) specified on Schedule 7.6 or
at such other locations as Borrowers shall disclose to Bank in writing.
Collateral shall not be removed to, or kept at, any other place without the
prior written consent of the Bank, other than new locations within the 48
contiguous states, provided that (i) at least 60 days prior to the establishment
of such new location, the Borrowers shall have given the Bank written notice
thereof, and (ii) prior to the establishment of such new location, the Borrowers
shall have delivered to the Bank such financing statements, third-party lien
waivers and other documentation as the Bank shall require in connection

25



--------------------------------------------------------------------------------



 



      therewith. If Collateral is at any time kept or located at locations other
than those listed, the Bank’s security interest therein shall continue.     (g)
  During the preceding five years, none of the Borrowers nor any predecessor of
the Borrowers has been known as or used any corporate, fictitious or trade names
or trade styles, other than those disclosed on Schedule 7.6.     (h)   The
Inventory will not at any time be affixed or attached to any real estate in such
a manner that it will become a fixture, unless the Bank shall have a first
priority perfected lien on such real estate as security for the Obligations of
the Borrowers. Except as otherwise specified on Schedule 7.6, the Inventory will
be used or bought for use solely for business purposes.

     7.7 Financial Statements. The audited consolidated financial statements of
the Consolidated Group as at December 31, 2009 were prepared in accordance with
GAAP on a basis, except as otherwise noted therein, consistent with the previous
fiscal year (except for changes made in accordance with GAAP) and fairly present
the consolidated financial condition of the Consolidated Group and the results
of their operations as of such date and for the periods then ended. Since the
date of the most recent consolidated financial statements submitted by the
Borrowers to the Bank, there has been no event or circumstance that has caused a
Material Adverse Effect.
     7.8 Litigation and Taxes. Other than as set forth in Schedule 7.8 attached
hereto and in the Parent’s periodic filings with the Securities and Exchange
Commission or as otherwise disclosed in writing to the Bank, there is no
litigation, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to the best of any Borrower’s knowledge, threatened,
against any Borrower, which would reasonably be expected to have a Material
Adverse Effect. The Borrowers have duly filed all applicable and material income
or other tax returns and has paid all material income or other taxes when due.
There is no material controversy or objection pending, or to the best knowledge
of the Borrowers, threatened in respect of any tax returns of the Borrowers.
     7.9 Event of Default. Except as previously disclosed to the Bank and
regarding which the Bank has agreed to forbear, no Event of Default has occurred
and is continuing, and no Unmatured Event of Default has occurred and the
Borrowers are not in default (without regard to grace or cure periods) under any
contract or agreement to which they are a party, the effect of which default
shall have a Material Adverse Effect on the performance by the Borrowers of
their obligations pursuant to and as contemplated by the terms and provisions of
this Agreement.
     7.10 ERISA Obligations. All Employee Plans of the Borrowers meet the
minimum funding standards of Section 302 of ERISA where applicable and each such
Employee Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified. No withdrawal liability has
been incurred under any such Employee Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Plans on the basis of which any governmental

26



--------------------------------------------------------------------------------



 



agency has indicated any intention to take action that would result in the
imposition of a Lien against any of properties or assets of the Borrowers or
have a Material Adverse Effect on the performance by the Borrowers of their
obligations pursuant to and as contemplated by the terms and provisions of this
Agreement. The Borrowers have promptly paid and discharged all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
might result in the imposition of a Lien against any of their properties or
assets.
     7.11 Intentionally Omitted.
     7.12 Lending Relationship. Each Borrower acknowledges and agrees that the
relationship hereby created with the Bank is and has been conducted on an open
and arm’s length basis in which no fiduciary relationship exists and that such
Borrower has not relied and is not relying on any such fiduciary relationship in
executing this Agreement and in consummating the Loans. The Bank represents that
it will receive the Note payable to its order as evidence of Bank loans.
     7.13 Business Loan. The Loans, including interest rate, fees and charges as
contemplated hereby, (i) are business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) are an exempted transaction
under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to
time, and (iii) do not, and when disbursed shall not, violate the provisions of
the Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this transaction, the Borrowers or any property
securing the Loans.
     7.14 Compliance with Regulation U. No portion of the proceeds of the Loans
shall be used by the Borrower, or any affiliates of the Borrower, either
directly or indirectly, for the purpose of purchasing or carrying any margin
stock, within the meaning of Regulation U as adopted by the Board of Governors
of the Federal Reserve System, in violation of Regulation U.
     7.15 Governmental Regulation. The Borrowers are not, and after giving
effect to any loan will not be, subject to regulation under the Federal Power
Act or the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting their ability to incur indebtedness for borrowed money.
     7.16 Bank Accounts. The account numbers and locations of all deposit
accounts and other bank accounts of the Borrowers in existence as of the
effective date of this Agreement are listed on Schedule 7.16.
     7.17 Place of Business. The principal places of business of the Borrowers
are listed on Schedule 7.6, and the Borrowers shall promptly notify the Bank of
any change in such location. The Borrowers will not remove or permit the
Collateral included in the Borrowing Base while any Revolving Loans or non-Cash
Collateralized Letters of Credit are outstanding, to be removed from such
location without the prior written consent of the Bank, except for Inventory
owned by Borrowers and sold in the usual and ordinary course of the Borrowers’
business or Goods in transit, in accordance with this Agreement.
     7.18 Indebtedness. The Borrowers have no outstanding Indebtedness (except
to the Bank) or other obligation for borrowed money, or for the deferred
purchase price of property or

27



--------------------------------------------------------------------------------



 



services and the Borrowers are not obligated as a guarantor, cosigner or
otherwise on any Indebtedness or other obligation of any other kind of any
Person, except and to the extent disclosed on the financial statements at the
date of this Agreement or as permitted under Section 8.1. Except as set forth on
Schedule 7.18 or Indebtedness owing from a Borrower to a Borrower, no Borrower
has any Indebtedness to any Affiliate or Subsidiary.
     7.19 Authorization Consent. No authorization, consent, license or approval
of, or filing or registration with or notification to, any governmental
authority is required in connection with the execution, delivery or performance
of the Loan Documents by the Borrower, except for filings contemplated in
connection with the Collateral.
     7.20 Title to Assets. The Borrowers have good and marketable title to all
of their assets, all subject to no security interest, encumbrance, lien or claim
of any Person excepting only Permitted Liens, and there are no financing
statements or other evidence of any such security interest, encumbrance or lien
or any claim of any Person on file in any public office other than those
evidencing liens in favor of the Bank and Permitted Liens, and the financing
statements specified on Schedule 7.6, each of which the Borrowers represent and
warrant shall be terminable on the Effective Date of this Agreement.
     7.21 Insolvency. Each Borrower is solvent, no transaction under or
contemplated by this Agreement renders or will render such Borrower insolvent,
such Borrower retains sufficient capital for the business and transactions in
which it engages or intends to engage, no obligation incurred hereby is beyond
the ability of such Borrower to pay as such obligation matures, such Borrower is
not contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
any of its property, and such Borrowers have no knowledge of any Person
contemplating the filing of any such petition against it.
     7.22 Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to the Bank in connection with or in furtherance of this
Agreement by or on behalf of the Borrowers fairly state the matters with which
they purport to deal, and neither misstate any material fact nor, separately or
in the aggregate, fail to state any material fact necessary to make the
statements made not misleading.
8. NEGATIVE COVENANTS.
     8.1 Indebtedness. The Borrowers shall not, nor shall any of their
Subsidiaries, either directly or indirectly, create, assume, incur or have
outstanding any Indebtedness (including purchase money indebtedness), or become
liable, whether as endorser, guarantor, surety or otherwise, for any debt or
obligation of any other Person, except:

  (a)   the Obligations;     (b)   rate management obligations owing to the Bank
or any of its affiliates, or to any other Person (excluding FreightCar Mauritius
Ltd. and Titagarh FreightCar Private Ltd.) provided such obligations are not
secured by the Collateral;

28



--------------------------------------------------------------------------------



 



  (c)   obligations for taxes, assessments, municipal or other governmental
charges which are not yet due and payable or which are being contested in good
faith by appropriate proceedings;     (d)   obligations for accounts payable,
other than for money borrowed, incurred in the ordinary course of business;    
(e)   obligations arising under Capital Leases for property acquired (or deemed
to be acquired) by the Borrowers or claims arising from the use or loss of, or
damage to, such property;     (f)   Indebtedness to Affiliates (excluding
FreightCar Mauritius Ltd. and Titagarh FreightCar Private Ltd.) to the extent
not inconsistent with Section 8.6 hereof;     (g)   purchase-money indebtedness
not exceeding in the aggregate $5,000,000 at any time outstanding;     (h)  
Indebtedness not otherwise permitted hereunder, in an amount less than or equal
to $5,000,000 at any time outstanding;     (i)   Indebtedness described on
Schedule 8.1 and any extension, renewal or refinancing thereof to the extent
that the principal amount thereof is not increased;     (j)   Contingent
Liabilities arising with respect to customary indemnification obligations in
favor of purchasers in connection with dispositions permitted under this
Agreement;     (k)   Indebtedness outstanding under Permitted Factoring
Transactions;     (l)   Indebtedness consisting of reimbursement obligations
with respect to outstanding letters of credit issued by Bank of America, N.A.
prior to the Closing Date, which have been cash collateralized;     (m)  
Contingent Liabilities with respect to Indebtedness permitted under clauses
(a) through (l) of this Section 8.1; and     (n)   Indebtedness of JAIX Leasing
Company.

     8.2 Encumbrances. The Borrowers shall not, either directly or indirectly,
create, assume, incur or suffer or permit to exist any Lien or charge of any
kind or character upon any asset of the Borrowers, whether owned at the date
hereof or hereafter acquired except (“Permitted Liens”):

  (a)   Liens for taxes, assessments or other governmental charges not yet due
or which are being contested in good faith by appropriate proceedings in such a
manner as not to make the property forfeitable;

29



--------------------------------------------------------------------------------



 



  (b)   Liens or charges incidental to the conduct of their business or the
ownership of their property and assets which were not incurred in connection
with the borrowing of money or the obtaining of an advance or credit, and which
do not in the aggregate materially detract from the value of their property or
assets or materially impair the use thereof in the operation of their business;
    (c)   Liens arising out of judgments or awards against a Borrower with
respect to which it shall concurrently therewith be prosecuting a timely appeal
or proceeding for review and with respect to which it shall have secured a stay
of execution pending such appeal or proceedings for review;     (d)   Liens
arising in the ordinary course of business (such as (1) Liens of warehousemen,
mechanics and materialsmen and (2) other similar Liens imposed by law, pledges
or deposits to secure obligations under worker’s compensation laws or similar
legislation or in connection with any surety bonds, bid bonds, performance bonds
and similar obligations), so long as such Liens do not have a Material Adverse
Effect on a Borrower;     (e)   Easements, rights of way, restrictions, minor
defects or irregularities in title and other similar Liens not interfering in
any material respect with the ordinary conduct of business of any Borrower;    
(f)   good faith deposits in connection with lending contracts or leases to
which a Borrower is a party;     (g)   deposits to secure public or statutory
obligations of a Borrower;     (h)   Liens securing obligations permitted under
Sections 8.1(e), and/or 8.1(g);     (i)   Liens granted to the Bank hereunder;  
  (j)   bankers’ liens, rights of set off or similar rights as to accounts
maintained with a financial institution which do not violate the Bank’s status
as Borrowers’ Primary bank;     (k)   Liens set forth in Schedule 7.6 (but only
remaining in effect to the extent set forth in Section 7.6(c) and Section 7.20),
and the replacement, extension or renewal of any Lien permitted to remain in
effect upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Indebtedness secured thereby (without
increase in the amount thereof);     (l)   licenses, leases or subleases granted
to other Persons if and to the extent such licenses, leases and subleases do not
interfere in any material respect with the business of any Borrower and does not
diminish the value of, or impair any right of the Bank in or to any Collateral;

30



--------------------------------------------------------------------------------



 



  (m)   Liens incurred in connection with any transfer of an interest in
Accounts or related assets as part of a Permitted Factoring Transaction;     (n)
  Liens consisting of cash collateral and related deposit accounts for the
purpose of securing outstanding letters of credit permitted under
Section 8.1(l); and     (o)   additional Liens, as long as the value of the
property subject to such Liens and the Debt secured thereby does not exceed five
million dollars ($5,000,000.00).

     8.3 Investments. The Borrowers shall not, either directly or indirectly,
make or have outstanding any new investments (whether through purchase of
stocks, obligations or otherwise) in, or loans or advances to, any other Person,
or acquire all or any substantial part of the assets, business, stock or other
evidence of beneficial ownership of any other Person (collectively,
“Investments”) except:

  (a)   Investments in Cash Equivalents, provided that any Investment which when
made complies with the requirements of the definition of the term “Cash
Equivalents” may continue to be held notwithstanding that such Investment if
made thereafter would not comply with such requirements;     (b)   Investments
by any Borrower in another Borrower;     (c)   Investments in Foreign
Subsidiaries or joint ventures made during any fiscal year in an amount not
exceeding five million dollars ($5,000,000.00);     (d)   Contingent Liabilities
constituting Indebtedness permitted under Section 8.1;     (e)   Investments in
securities of Account Debtors received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors
and advances in the form of progress payments, prepaid rents or security
deposits in the ordinary course of business;     (f)   Investments listed on
Schedule 8.3 as of the Closing Date;     (g)   Investments comprised of capital
contributions of Accounts that are not Eligible Accounts or other transfers of
such Accounts to a Subsidiary in connection with a Permitted Factoring
Transaction and notes receivable from such entity in partial consideration for
transfers of such Accounts; and     (h)   other Investments made during any
fiscal year in an amount not exceeding five million dollars ($5,000,000.00).

31



--------------------------------------------------------------------------------



 



     8.4 Bank Accounts. The Borrowers shall not establish any new deposit
accounts or other bank accounts, other than (1) bank accounts established at or
with the Bank or (2) bank accounts with other banks or financial institutions so
long as the total sums held by banks and financial institutions other than the
Bank do not exceed ten percent (10%) of Borrowers’ total Cash and Cash
Equivalents.
     8.5 Change of Legal Status. No Borrower shall change its name, its
organizational identification number, if it has one, its type of organization,
its jurisdiction of organization or other legal structure without the Bank’s
prior written consent which the Bank may withhold if it reasonably determines
that such change negatively impacts the creditworthiness of Borrowers or
negatively impacts the Collateral.
     8.6 Transactions with Affiliates. The Borrowers shall not enter into, or be
a party to, any transaction with any Affiliate (other than other Borrowers),
except (i) upon fair and reasonable terms which are no more favorable to such
Person than would be obtained in a comparable arm’s length transaction with a
person not an Affiliate or (ii) transactions between a Borrower, on the one
hand, and any Subsidiary or other special-purpose entity created to engage
solely in a Permitted Factoring Transaction.
     8.7 Fiscal Year. The Borrowers shall not change their fiscal year.
     8.8 Change of Business. Borrowers shall not engage in lines of business
substantially different from and unrelated to their lines of business on the
date of this Agreement, allowing for reasonable expansions of business lines in
connection with permitted Investments or otherwise.
     8.9 Untrue Statements. The Borrowers shall not furnish to the Bank any
certificate or other document that will contain or that does contain any
materially untrue statement of material fact or that will omit or does omit to
state a material fact necessary to make it not materially misleading in light of
the circumstances under which it was furnished.
     8.10 Inconsistent Agreements. The Borrowers shall not enter into any
agreement containing any provision which would (a) be violated or breached by
any borrowing by the Borrowers hereunder or by the performance by the Borrowers
of any of their Obligations hereunder or under any other Loan Document or
(b) prohibit the Borrowers from granting to the Bank a Lien on any of their
assets (other than leased railcars and assets covered by Permitted Liens).
9. AFFIRMATIVE COVENANTS.
     9.1 Compliance with Bank Regulatory Requirements. Upon demand by the Bank,
the Borrowers shall reimburse the Bank for the Bank’s additional costs and/or
reductions in the amount of principal or interest received or receivable by the
Bank if at any time after the date of this Agreement any law, treaty or
regulation or any change in any law, treaty or regulation or the interpretation
thereof by any governmental authority charged with the administration thereof or
any central bank or other fiscal, monetary or other authority having
jurisdiction over the Bank or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve (except reserve requirements
taken into account in calculating the Prime Rate and/or special deposit
requirement against or in respect of assets held by or deposits in or for the

32



--------------------------------------------------------------------------------



 



account of the Loans by the Bank or impose on the Bank any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to the Bank of making or maintaining the Loans or to reduce
the amount of principal or interest received or receivable by the Bank with
respect to such Loans. Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans. All Loans shall be deemed to be match
funded for the purposes of the Bank’s determination in the previous sentence.
Notwithstanding the foregoing, the Borrowers shall not be required to pay any
such additional costs which could be avoided by the Bank with the exercise of
reasonable conduct and diligence.
     9.2 Corporate Existence. The Borrowers shall at all times preserve and
maintain their corporate existence, rights, franchises and privileges, and shall
at all times continue as a going concern; provided that a Borrower (other than
the Parent) may merge with and into another Borrower. If a Borrower does not
have a state issued identification number and later obtains one, such Borrower
shall promptly notify the Bank of such organizational identification number.
     9.3 Maintain Property. The Borrowers shall at all times maintain, preserve
and keep their plant, properties and equipment material to their business,
including, but not limited to, any Collateral, in good repair, working order and
condition, normal wear and tear excepted.
     9.4 Maintain Insurance. The Borrowers shall at all times insure and keep
insured in insurance companies acceptable to the Bank, all insurable property
owned by them which are of a character usually insured by companies similarly
situated and operating like properties against loss or damage from fire and such
other hazards or risks as are customarily insured against by companies similarly
situated and operating like properties; and, in any event, such property
insurance shall be maintained with limits that are not less than (and
deductibles which are not greater than) the limits in effect with respect to
Borrowers’ insurance as of the effective date of this Agreement; and shall also
obtain a commercial general liability policy and a policy to insure employers’
public and professional liability risks. The Bank shall be named as lender loss
payee on all such property insurance maintained by Borrowers and as additional
insured on the commercial general liability policy. Prior to the Effective Date
of this Agreement, the Borrowers shall deliver to the Bank a certificate setting
forth in summary form the nature and extent of the insurance maintained by the
Borrowers pursuant to this Section 9.4. All such policies of insurance must be
satisfactory to the Bank in relation to the amount and term of the Obligations
and type and value of the Collateral and assets of the Borrower, shall identify
the Bank as lender’s loss payee or mortgagee and/or as an additional insured, as
applicable. In the event the Borrowers either fail to provide the Bank with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Bank, without waiving or releasing any obligation or default by the
Borrowers hereunder, may at any time (but shall be under no obligation to so
act), obtain and maintain such policies of insurance and pay such premium and
take any other action with respect thereto, which the Bank deems advisable. This
insurance coverage (i) may, but need not, protect the Borrowers’ interest in
such property, including, but not limited to the Collateral, and (ii) may not
pay any claim made by, or against, the Borrowers in connection with such
property, including, but not limited to the Collateral. The Borrowers may later
cancel any such insurance purchased by the Bank, but only after providing the
Bank with evidence that the Borrowers has obtained the insurance

33



--------------------------------------------------------------------------------



 



coverage required by Section 9.4. The costs of such insurance obtained by the
Bank, through and including the effective date such insurance coverage are
canceled or expires, shall be payable on demand by the Borrowers to the Bank,
together with interest at the Default Rate on such amounts until repaid and any
other charges by the Bank in connection with the placement of such insurance.
The costs of such insurance, which may be greater than the cost of insurance
which the Borrowers may be able to obtain on their own, together with interest
thereon at the Default Rate and any other charges by the Bank in connection with
the placement of such insurance may be added to the total Obligations due and
owing.
     9.5 Tax Liabilities. The Borrowers shall at all times pay and discharge all
property and other taxes, assessments and governmental charges upon, and all
claims (including claims for labor, materials and supplies) against the
Borrowers or any of their properties, equipment or Inventory, before the same
shall become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and are insured against or bonded over to the satisfaction of the
Bank.
     9.6 ERISA Liabilities; Employee Plans. The Borrowers shall (i) keep in full
force and effect any and all Employee Plans which are presently in existence or
may, from time to time, come into existence under ERISA, and not withdraw from
any such Employee Plans, unless Borrowers have made required contributions prior
to such withdrawal; (ii) make contributions to all of such Employee Plans in a
timely manner and in a sufficient amount to comply with the standards of ERISA,
including the minimum funding standards of ERISA; (iii) comply with all material
requirements of ERISA which relate to such Employee Plans; (iv) notify the Bank
immediately upon receipt by the Borrowers of any notice concerning the
imposition of any withdrawal liability or of the institution of any proceeding
or other action which may result in the termination of any such Employee Plans
or the appointment of a trustee to administer such Employee Plans; (v) advise
the Bank of the occurrence of any “Reportable Event” or “Prohibited Transaction”
(as such terms are defined in ERISA), with respect to any such Employee Plans if
and when Borrowers are required to report the same to applicable governmental
authorities; and (vi) amend any Employee Plan that is intended to be qualified
within the meaning of Section 401 of the Internal Revenue Code of 1986 to the
extent necessary to keep the Employee Plan qualified, and to cause the Employee
Plan to be administered and operated in a manner that does not cause the
Employee Plan to lose its qualified status.
     9.7 Financial Statements. The Borrowers shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and shall furnish to the Bank or its
authorized representatives such information regarding the business affairs,
operations and financial condition of the Borrowers, including:

  (a)   as soon as available, and in any event, within one hundred twenty
(120) days after the close of each of their fiscal years, a copy of the annual
audited financial statements of the Consolidated Group, including balance sheet,
statement of income and retained earnings, in reasonable detail, prepared and
certified by an independent certified public accountant acceptable to the Bank,
containing an unqualified opinion. In addition, the Borrowers will provide
within such period unaudited consolidating statements,

34



--------------------------------------------------------------------------------



 



      Borrowers’ budget for the following fiscal year, and such other
information (including non-financial information) as the Bank may reasonably
request; and

  (b)   as soon as available, and in any event, within forty five (45) days
following the end of each fiscal quarter, a copy of the financial statements of
the Consolidated Group regarding such fiscal quarter, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal quarter then ended and such other information (including non-financial
information) as the Bank may reasonably request, in reasonable detail, prepared
and certified as accurate by the Parent.

     No change with respect to such accounting principles shall be made by the
Borrowers without giving prior notification to the Bank (other than changes
required by GAAP). The Borrowers represent and warrant to the Bank that the
financial statements delivered to the Bank at or prior to the execution and
delivery of this Agreement and to be delivered at all times thereafter fairly
present the financial condition of the Borrowers. The Bank shall have the right
at all times during business hours to inspect the books and records of the
Borrowers and make extracts therefrom. The Borrowers agree to advise the Bank
promptly of any Adverse Change in the financial condition of the Borrowers,
taken as a whole.
     9.8 Supplemental Financial Statements. The Borrowers shall promptly upon
receipt thereof, provide to the Bank copies of interim and supplemental reports
if any, submitted to the Borrowers by independent accountants in connection with
any interim audit or review of the books of the Borrowers.
     9.9 Aged Accounts Schedule. At any time Revolving Loans or non-Cash
Collateralized Letters of Credit are outstanding, the Borrowers shall, within
thirty (30) days after the end of each calendar month, deliver to the Bank an
aged schedule of the Accounts of the Borrower, listing the name and amount due
from each such Account Debtor and showing the aggregate amounts due from
(a) 0-30 days, (b) 31-60 days, (c) 61-90 days and (d) more than 90 days, and
certified as accurate by the Borrowers. In the event that Revolving Loans or
non-Cash Collateralized Letters of Credit are not outstanding, the Borrowers
shall, nonetheless, provide such aged schedule of Accounts upon Bank’s
reasonable requests therefore.
     9.10 Field Audits. The Borrowers shall allow the Bank, upon two (2) weeks’
notice, at the Borrowers’ sole expense, to conduct a field examination of the
Collateral, provided that the Bank shall be reimbursed for only one (1) such
field examination during any twelve (12) month period unless an Event of Default
has occurred.
     9.11 Banking Relationship. The Borrowers covenant and agree, at all times
during the term of this Agreement, to utilize the Bank as their primary bank of
account and depository for all financial services, including all receipts,
disbursements, cash management and related services, provided, further, that the
value of Borrowers’ depository and other accounts at banks and financial
institutions other than the Bank shall not exceed ten percent (10%) of
Borrowers’ total Cash and Cash Equivalents.

35



--------------------------------------------------------------------------------



 



     9.12 Covenant Compliance Report. The Borrowers shall, within forty-five
(45) days after the end of fiscal quarter commencing with the first fiscal
quarter completed subsequent to the date hereof, deliver to the Bank a report
showing compliance by the Borrowers with the financial covenants set forth in
Article 10 hereof in a form and in such detail as the Bank may specify, and
certified as accurate by the Borrower.
     9.13 Other Reports. The Borrowers shall, within such period of time as the
Bank may specify, deliver to the Bank such other schedules and reports as the
Bank may reasonably require.
     9.14 Collateral Records. Borrowers shall keep full and accurate books and
records relating to the Collateral and, at any time Revolving Loans or non-Cash
Collateralized Letters of Credit are outstanding, at the request of the Bank,
shall mark such books and records to indicate the Bank’s Lien in the Collateral
including, without limitation, placing a legend, in form and content acceptable
to the Bank, on all Chattel Paper created by the Borrowers indicating that the
Bank has a Lien in such Chattel Paper.
     9.15 Notice of Proceedings. The Borrowers shall, immediately after
knowledge thereof shall have come to the attention of any senior officer of the
Borrowers, give written notice to the Bank of all threatened or pending actions,
suits, and proceedings before any court or governmental department, commission,
board or other administrative agency which could reasonably be expected to have
a Material Adverse Effect.
     9.16 Bank Closing and Documentation Fees. All out-of-pocket expenses for
attorneys’ and paralegals’ fees and costs incurred by the Bank in connection
with negotiation, documentation and closing of this Agreement are payable by the
Borrowers upon the Bank’s demand. Additionally, all out-of-pocket expenses for
attorneys’ and paralegals’ fees and costs incurred by the Bank subsequent to the
closing in connection with documentation, filings and all related matters
pertaining to this Agreement are payable by the Borrowers upon the Bank’s
demand.
     9.17 Notice of Default. The Borrowers shall, immediately after the
commencement thereof, give notice to the Bank in writing of the occurrence of an
Event of Default.
     9.18 Covenants Regarding Collateral.

  (a)   At any time Revolving Loans or non-Cash Collateralized Letters of Credit
are outstanding, promptly upon a Borrower’s receipt of that portion of the
Collateral, if any, which is included in the Borrowing Base and evidenced by an
agreement, instrument and/or document, including promissory notes, documents of
title and warehouse receipts (collectively the “Special Collateral”) for the
purpose of perfecting the Bank’s security interest in such Special Collateral,
the Borrowers shall deliver the original thereof to the Bank, together with
appropriate endorsements and/or specific evidence of the assignment thereof to
the Bank, in form and substance acceptable to the Bank.

36



--------------------------------------------------------------------------------



 



  (b)   At any time Revolving Loans or non-Cash Collateralized Letters of Credit
are outstanding, if and to the extent that any of the Collateral which is
included in the Borrowing Base is evidenced by, or arises under, any contract
with the United States of America or any agency or instrumentality thereof, the
Borrowers will promptly notify the Bank of same.

  (c)   Each Borrower covenants and agrees with the Bank as follows:

  (i)   Such Borrower will not hereafter grant a security interest in the
Collateral, or sell the Collateral to any other Person, except as specifically
permitted by this Agreement.     (ii)   Such Borrower will at all times defend
the Collateral against any and all claims of any Person adverse to the claims of
the Bank.

  (d)   At any time Revolving Loans or non-Cash Collateralized Letters of Credit
are outstanding, the Borrowers shall permit the Bank to inspect and evaluate the
Collateral and any books and records of the Borrowers relating thereto at all
reasonable times and to verify any Accounts by any method satisfactory to the
Bank, all at the expense and risk of the Borrower, provided that the Bank
(i) provides to the Borrowers three (3) Business Days advance notice and
(ii) shall only be reimbursed for one (1) complete inspection of all the
Collateral during any twelve (12) month period unless an Event of Default has
occurred.

  (e)   By identifying Eligible Accounts in a Borrowing Base Certificate for
including in the Borrowing Base the Borrowers shall be deemed to be making the
representations and warranties contained in Section 7.6 with respect to such
Eligible Accounts.

  (f)   The Borrowers shall keep and maintain the Collateral material to their
business in good operating condition and repair and shall make all necessary
replacements thereof and renewals thereto so that the value and operating
efficiency thereof shall at all times be maintained and preserved; provided,
however, that the Borrowers may sell Inventory in the ordinary course of
business.

  (g)   At any time Revolving Loans or non-Cash Collateralized Letters of Credit
are outstanding, the Borrowers shall, promptly on demand by the Bank, deliver to
the Bank any and all evidence of ownership of any additional equipment and
Inventory included in the Borrowing Base, including any certificates of title
and/or applications for title thereto.

     9.19 Annual Appraisal. On each annual anniversary of this Agreement, the
Bank shall engage the appraiser to conduct a “desk-top” appraisal of all of the
Borrowers’ Accounts and an updated net orderly liquidation value appraisal of
Borrowers’ Inventory. The Bank shall instruct

37



--------------------------------------------------------------------------------



 



the appraiser to provide a copy of its appraisal report to the Borrowers. The
Borrowers shall pay all costs in connection with the annual appraisals.
     9.20 Non-Utilization Fee. The Borrowers agree to pay to the Bank a
non-utilization fee equal to thirty five hundreths of one percent (.35%) of the
total of (a) the Revolving Loan Commitment, minus (b) the sum of (i) the daily
average of the aggregate principal amount of all Revolving Loans outstanding and
(ii) the daily average of the aggregate outstanding amount of any non-Cash
Collateralized Letters of Credit, which non-utilization fee shall be
(A) calculated on the basis of a year consisting of 360 days, (B) paid for the
actual number of days elapsed, and (C) payable quarterly in arrears on the last
day of each March, June, September and December, commencing on September 30,
2010, and on the Revolving Loan Maturity Date.
     9.21 Borrowing Base Certificates. At any time Revolving Loans or non-Cash
Collateralized Letters of Credit are outstanding, the Borrowers shall, at
Closing, on July 31, 2010, and within thirty (30) days after the end of each
calendar month thereafter, deliver to the bank a Borrowing Base Certificate,
certified as accurate by the Borrowers and acceptable to the Bank in its
reasonable discretion.
10. FINANCIAL COVENANTS.
     10.1 Minimum Tangible Net Worth. As of the end of each fiscal quarter, the
Borrowers shall maintain Tangible Net Worth of the Consolidated Group in an
amount not less than Eighty Seven Million Five Hundred Thousand Dollars and
No/100 ($87,500,000.00). The Tangible Net Worth shall be computed commencing on
September 30, 2010, and at the end of each fiscal quarter thereafter.
11. EVENTS OF DEFAULT.
     The Borrowers, without notice or demand of any kind, shall be in default
under this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).
     11.1 Nonpayment of Obligations. Any amount due and owing on the Note or any
of the Obligations, whether by its terms or as otherwise provided herein, is not
paid within (i) five (5) Business Days of its due date in the case of principal
and interest payments and (ii) within thirty (30) Business Days in the case of
all other amounts, including reimbursable fees, costs and expenses.
     11.2 Misrepresentation. Any written warranty, representation, certificate,
or statement in this Agreement, the Loan Documents or any other agreement with
the Bank shall be false in any material respect when made or deemed made.
     11.3 Nonperformance. Any failure to perform or default in the performance
of any covenant, condition or agreement contained in Articles 8 and 10 or and
Section 9.7, 9.9, 9.11, 9.12, 9.17, 9.18, 9.20 and 9.21 hereof and, with respect
to other Sections not expressly referred to in this Article 11, if capable of
being cured, such failure to perform or default in performance continues for a
period of thirty (30) days after the Borrowers receive notice or knowledge from
any source of such failure to perform or default in performance.

38



--------------------------------------------------------------------------------



 



     11.4 Default under Loan Documents. A failure to perform or default under
any of the other Loan Documents or under any other agreements with the Bank, and
such failure to perform or default continues beyond the applicable grace or cure
period, all of which covenants, conditions and agreements contained therein are
hereby incorporated in this Agreement by express reference, shall be and
constitute an Event of Default under this Agreement and any other of the
Obligations.
     11.5 Default under Other Agreements. Any default in the payment of
principal, interest or any other sum for any other obligation in an aggregate
amount exceeding five hundred thousand dollars ($500,000.00) beyond any period
of grace provided with respect thereto or in the performance of any other term,
condition or covenant contained in any agreement (including, but not limited to
any capital or operating lease or any agreement in connection with the deferred
purchase price of property) under which any such obligation is created, the
effect of which default is to cause or permit the holder of such obligation (or
the other party to such other agreement) to cause such obligation to become due
prior to its stated maturity or terminate such other agreement.
     11.6 Assignment for Creditors. Any Obligor makes an assignment for the
benefit of creditors, fails to pay, or admits in writing its inability to pay
its debts as they mature; or if a trustee of any substantial part of the assets
of any Obligor is applied for or appointed, and in the case of such trustee
being appointed in a proceeding brought against such Obligor, the Obligor, by
any action or failure to act indicates its approval of, consent to, or
acquiescence in such appointment and such appointment is not vacated, stayed on
appeal or otherwise shall not have ceased to continue in effect within sixty
(60) days after the date of such appointment.
     11.7 Bankruptcy. Any proceeding involving any Obligor, is commenced by or
against such Obligor under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law or statute of
the federal government or any state government, and in the case of any such
proceeding being instituted against such Obligor, (i) such Obligor, by any
action or failure to act indicates its approval of, consent to or acquiescence
therein, or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within thirty (30) days after the entry
thereof.
     11.8 Judgments. The entry of any final judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against any Obligor in
an amount in excess of five hundred thousand dollars ($500,000.00) which is not
fully covered by insurance and such judgment or other process shall not have
been, within thirty (30) days from the entry thereof, either (i) bonded over to
the satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged.
     11.9 Change in Control. Any Change in Control shall occur.
     11.10 Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
portion of the Collateral having a value in excess of fifty thousand dollars
($50,000.00) or any collateral under a separate security agreement securing any
of the Obligations and such judgment or other process shall not

39



--------------------------------------------------------------------------------



 



have been, within thirty (30) days from the entry thereof, (i) bonded over to
the satisfaction of the Bank and appealed, (ii) vacated, or (iii) discharged, or
the loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any portion of the Collateral having a
value in excess of fifty thousand dollars ($50,000.00) or any of the collateral
under any security agreement securing any of the Obligations.
12. REMEDIES.
     Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefore, or as otherwise provided at law or in
equity. Without limiting the generality of the foregoing, the Bank may, at its
option upon the occurrence of an Event of Default, declare its commitments to
the Borrowers to be terminated and all Obligations to be immediately due and
payable, provided, however, that upon the occurrence of an Event of Default
under either Section 11.6, “Assignment for Creditors”, or Section 11.7,
“Bankruptcy”, all commitments of the Bank to the Borrowers shall immediately
terminate and all Obligations shall be automatically due and payable, all
without demand, notice or further action of any kind required on the part of the
Bank. The Borrowers hereby waive any and all presentment, demand, notice of
dishonor, protest, and all other notices and demands in connection with the
enforcement of the Bank’s rights under the Loan Documents, and hereby consent
to, and waive notice of release, with or without consideration, of any of the
Borrowers or of any Collateral, notwithstanding anything contained herein or in
the Loan Documents to the contrary. In addition to the foregoing:
     12.1 Possession and Assembly of Collateral. Upon the occurrence of an Event
of Default, the Bank may, without notice, demand or legal process of any kind,
take possession of any or all of the Collateral (in addition to Collateral of
which the Bank already has possession), wherever it may be found, and for that
purpose may pursue the same wherever it may be found, and may enter into any of
the Borrowers’ premises where any of the Collateral may be or is supposed to be,
and search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of and the Bank shall have
the right to store the same in any of the Borrowers’ premises without cost to
the Bank. At the Bank’s request, the Borrowers will, at the Borrowers’ sole
expense, assemble the Collateral and make it available to the Bank for the
benefit of the Bank at a place or places to be designated by the Bank which is
reasonably convenient to the Bank and the Borrower.
     12.2 Sale of Collateral. Upon the occurrence of an Event of Default, the
Bank may sell any or all of the Collateral at public or private sale, upon such
terms and conditions as the Bank may deem proper, and the Bank may purchase any
or all of the Collateral at any such sale. The Bank may apply the net proceeds,
after deducting all costs, expenses, attorneys’ and paralegals’ fees incurred or
paid at any time in the collection, protection and sale of the Collateral and
the Obligations, to the payment of the Note and/or any of the other Obligations,
returning the excess proceeds, if any, to the Borrowers. The Borrowers shall
remain liable for any amount remaining unpaid after such application, with
interest. Any notification of intended disposition of the Collateral required by
law shall be conclusively deemed reasonably and properly given if given by the
Bank at least ten (10) calendar days before the date of such disposition. The
Borrowers

40



--------------------------------------------------------------------------------



 



hereby confirm, approve and ratify all acts and deeds of the Bank relating to
the foregoing, and each part thereof.
     12.3 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrowers acknowledge and agree that it is not commercially
unreasonable for the Bank (i) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
including, without limitation, any warranties of title, (xi) to purchase
insurance or credit enhancements to insure the Bank against risks of loss,
collection or disposition of Collateral or to provide to the Bank a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Bank, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Bank in
the collection or disposition of any of the Collateral. The Borrowers
acknowledge that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by the Bank would not be commercially
unreasonable in the Bank’s exercise of remedies against the Collateral and that
other actions or omissions by the Bank shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 12.3.
Without limitation upon the foregoing, nothing contained in this Section 12.3
shall be construed to grant any rights to the Borrowers or to impose any duties
on the Bank that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 12.3.
     12.4 UCC and Offset Rights. Upon the occurrence of an Event of Default, the
Bank may exercise, from time to time, any and all rights and remedies available
to it under the UCC or under any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
other agreements between any Obligor and the Bank, and may, without demand or
notice of any kind, appropriate and apply toward the payment of such of the
Obligations, whether matured or unmatured, including costs of collection and
attorneys’ and paralegals’ fees, and in such order of application as the Bank
may, from time to time, elect, any indebtedness of the Bank to any Obligor,
however created or arising, including, but not limited to, balances, credits,
deposits, accounts or moneys of such Obligor in the possession, control or
custody of, or in transit to the Bank. The Borrowers, on behalf of

41



--------------------------------------------------------------------------------



 



themselves and each Obligor, hereby waive the benefit of any law that would
otherwise restrict or limit the Bank in the exercise of its right, which is
hereby acknowledged, to appropriate at any time hereafter any such indebtedness
owing from the Bank to any Obligor.
     12.5 Additional Remedies. Upon the occurrence of an Event of Default, the
Bank shall have the right and power to:

  (a)    instruct the Borrowers, at their own expense, to notify any parties
obligated on any of the Collateral, including, but not limited to, any Account
Debtors, to make payment directly to the Bank of any amounts due or to become
due thereunder, or the Bank may directly notify such obligors of the security
interest of the Bank, and/or of the assignment to the Bank of the Collateral and
direct such obligors to make payment to the Bank of any amounts due or to become
due with respect thereto, and thereafter, collect any such amounts due on the
Collateral directly from such Persons obligated thereon;     (b)    enforce
collection of any of the Collateral, including, but not limited to, any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;     (c)    take
possession or control of any proceeds and products of any of the Collateral,
including the proceeds of insurance thereon;     (d)    extend, renew or modify
for one or more periods (whether or not longer than the original period) the
Note, any other of the Obligations, any obligations of any nature of any other
obligor with respect to the Note or any of the Obligations;     (e)    grant
releases, compromises or indulgences with respect to the Note, any of the
Obligations, any extension or renewal of any of the Obligations, any security
therefore, or to any other obligor with respect to the Note or any of the
Obligations;     (f)    transfer the whole or any part of securities which may
constitute Collateral into the name of the Bank or the Bank’s nominee without
disclosing, if the Bank so desires, that such securities so transferred are
subject to the security interest of the Bank, and any corporation, association,
or any of the managers or trustees of any trust issuing any of said securities,
or any transfer agent, shall not be bound to inquire, in the event that the Bank
or said nominee makes any further transfer of said securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;     (g)   
vote the Collateral;

42



--------------------------------------------------------------------------------



 



  (h)    make an election with respect to the Collateral under Section 1111 of
the Bankruptcy Code or take action under Section 364 or any other section of the
Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrowers hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrowers, any guarantor or other Person liable to the Bank for the
Obligations; and     (i)    at any time, and from time to time, accept additions
to, releases, reductions, exchanges or substitution of the Collateral, without
in any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Loan Documents, or any of the other Obligations, or the Bank’s
rights hereunder, under the Note or under any of the other Obligations.

     The Borrowers hereby ratify and confirm whatever the Bank may do with
respect to the Collateral and agrees that the Bank shall not be liable for any
error of judgment or mistakes of fact or law with respect to actions taken in
connection with the Collateral.
     12.6 Attorney-in-Fact. The Borrowers hereby irrevocably make, constitute
and appoint the Bank (and any officer of the Bank or any Person designated by
the Bank for that purpose) as the Borrowers’ true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrowers’ name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute and/or file such financing statements and other
documents and to do such other acts as the Bank may require to perfect and
preserve the Bank’s security interest in, and to enforce such interests in the
Collateral, and (iii) upon the occurrence of an Event of Default, carry out any
remedy provided for in this Agreement, including, without limitation, endorsing
the Borrowers’ name to checks, drafts, instruments and other items of payment,
and proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrowers to that of the Bank, opening all envelopes
addressed to the Borrowers and applying any payments contained therein to the
Obligations. The Borrowers hereby acknowledge that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable. The Borrowers hereby ratify and confirm all that said
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.
     12.7 No Marshaling. The Bank shall not be required to marshal any present
or future collateral security (including but not limited to this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order. To the extent that they lawfully may, the Borrowers
hereby agree that they will not invoke any law relating to the marshaling of
collateral which might cause delay in or impede the enforcement of the Bank’s
rights under this Agreement or under any other instrument creating or evidencing
any of the Obligations or under which any of the Obligations is outstanding or
by which any of the Obligations is secured or payment thereof is otherwise
assured, and, to the extent that they lawfully may, the Borrowers hereby
irrevocably waive the benefits of all such laws.

43



--------------------------------------------------------------------------------



 



     12.8 Application of Proceeds. The Bank will within three (3) Business Days
after the Bank’s receipt of cash or solvent credits from collection of items of
payment, proceeds of Collateral or any other source, apply the whole or any part
thereof against the Obligations secured hereby. The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrowers. Any proceeds of any disposition by the Bank of
all or any part of the Collateral may be first applied by the Bank to the
payment of expenses incurred by the Bank in connection with the Collateral,
including attorneys’ fees and legal expenses as provided for in Article 13
hereof.
     12.9 No Waiver. No Event of Default shall be waived by the Bank except in
writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity. The Borrowers agree
that in the event that the Borrowers fail to perform, observe or discharge any
of their Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agree that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
13. MISCELLANEOUS.
     13.1 Obligations Absolute. None of the following shall affect the
Obligations of the Borrowers to the Bank under this Agreement or the Bank’s
rights with respect to the Collateral:
     (a) acceptance or retention by the Bank of other property or any interest
in property as security for the Obligations;
     (b) release by the Bank of the Borrowers or of all or any part of the
Collateral or of any party liable with respect to the Obligations;
     (c) release, extension, renewal, modification or substitution by the Bank
of the Notes, or any note evidencing any of the Obligations; or
     (d) failure of the Bank to resort to any other security or to pursue the
Borrowers or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.
     13.2 Entire Agreement. This Agreement (i) is valid, binding and enforceable
against the Borrowers and the Bank in accordance with its provisions and no
conditions exist as to its legal effectiveness; (ii) constitutes the entire
agreement between the parties; and (iii) is the final expression of the
intentions of the Borrowers and the Bank. No promises, either expressed or
implied, exist between the Borrowers and the Bank, unless contained herein. This
Agreement supersedes all negotiations, representations, warranties, commitments,
offers, contracts (of any kind or nature, whether oral or written) prior to or
contemporaneous with the execution hereof.

44



--------------------------------------------------------------------------------



 



     13.3 Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Borrowers therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank, and then
such waiver or consent shall be effective only for the specific purpose for
which given.
     13.4 WAIVER OF DEFENSES. THE BORROWERS, ON BEHALF OF THEMSELVES AND ANY
GUARANTORS OF ANY OF THE OBLIGATIONS, WAIVE EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWERS MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWERS.
     13.5 WAIVER OF JURY TRIAL. THE BANK AND THE BORROWERS, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL,
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE
BANK AND THE BORROWERS ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWERS.
     13.6 LITIGATION. TO INDUCE THE BANK TO MAKE THE LOANS, THE BORROWERS
IRREVOCABLY AGREE THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT
OR CONSEQUENCE OF THIS AGREEMENT, THE NOTE, ANY OTHER AGREEMENT WITH THE BANK OR
THE COLLATERAL, SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR
SITUS IN THE CITY OF CHICAGO, ILLINOIS. THE BORROWERS HEREBY CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS
IN SAID CITY, AND WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.
     13.7 Assignability. Upon receipt of the written consent of the Borrowers,
which consent shall not be unreasonably withheld or delayed, the Bank may at any
time assign the Bank’s rights in this Agreement, the Note, any of the Loan
Documents, the Obligations, or any part thereof and transfer the Bank’s rights
in any or all of the Collateral, and the Bank thereafter shall be relieved from
all liability with respect to such Collateral; provided that the consent of
Borrowers shall not be required while an Event of Default has occurred and is
continuing. In addition, the Bank may at any time sell one or more
participations in the Loans. The Borrowers may not sell or assign this
Agreement, any of the Loan Documents or any other agreement with the Bank or any
portion thereof, either voluntarily or by operation of law, without the prior
written consent of the Bank. This Agreement shall be binding upon the Bank and
the Borrowers and their respective legal representatives and successors. All
references herein to the Borrowers

45



--------------------------------------------------------------------------------



 



shall be deemed to include any successors, whether immediate or remote. In the
case of a joint venture or partnership, the term “Borrower” and “Borrowers”
shall be deemed to include all joint venturers or partners thereof, who shall be
jointly and severally liable hereunder.
     13.8 Confidentiality. Each Borrower and the Bank hereby agree and
acknowledge that any and all information relating to the Borrowers which is
(i) furnished by the Borrowers to the Bank (or to any affiliate of the Bank),
and (ii) non-public, confidential or proprietary in nature, shall be kept
confidential by the Bank or such affiliate in accordance with applicable law,
provided, however, that such information and other credit information relating
to the Borrowers may be distributed by the Bank or such affiliate to the Bank’s
or such affiliate’s directors, officers, employees, attorneys, affiliates,
auditors and regulators, and upon the order of a court or other governmental
agency having jurisdiction over the Bank or such affiliate, to any other party.
The Borrowers and the Bank further agree that this provision shall survive the
termination of this Agreement.
     13.9 Binding Effect. This Agreement shall become effective upon execution
by the Borrowers and the Bank. If this Agreement is not dated or contains any
blanks when executed by the Borrower, the Bank is hereby authorized, without
notice to the Borrowers, to date this Agreement as of the date when it was
executed by the Borrowers, and to complete any such blanks according to the
terms upon which this Agreement is executed.
     13.10 Governing Law. This Agreement, the Loan Documents and the Note shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Illinois (but giving effect to
federal laws applicable to national banks), and for all purposes shall be
construed in accordance with the laws of such State, without giving effect to
the choice of law provisions of such State.
     13.11 Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     13.12 Survival of Borrowers Representations. All covenants, agreements,
representations and warranties made by the Borrowers herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of the Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrowers have
fulfilled all of their Obligations to the Bank and the Bank has been paid in
full. The Bank, in extending financial accommodations to the Borrower, is
expressly acting and relying on the aforesaid representations and warranties.
     13.13 Extensions of Bank’s Commitment and Note. This Agreement shall secure
and govern the terms of any extensions or renewals of the Bank’s commitment
hereunder and the Note pursuant to the execution of any modification, extension
or renewal note executed by the

46



--------------------------------------------------------------------------------



 



Borrowers and accepted by the Bank in its sole and absolute discretion in
substitution for the Note.
     13.14 Time of Essence. Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrowers of each covenant, agreement, provision and term of this
Agreement.
     13.15 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument.
     13.16 Facsimile Signatures. The Bank is hereby authorized to rely upon and
accept as an original any Loan Documents or other communication which is sent to
the Bank by facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which the Bank in good faith believes has been signed or
otherwise authenticated by Borrowers and has been delivered to the Bank by a
properly authorized representative of the Borrower, whether or not that is in
fact the case. Notwithstanding the foregoing, the Bank shall not be obligated to
accept any such Communication as an original and may in any instance require
that an original document be submitted to the Bank in lieu of, or in addition
to, any such Communication.
     13.17 Notices. Except as otherwise provided herein, the Borrowers waive all
notices and demands in connection with the enforcement of the Bank’s rights
hereunder. All notices, requests, demands and other communications provided for
hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, by facsimile, telegram or delivered in person, and addressed as
follows:

         
 
  If to the Borrowers:   Freightcar America, Inc.
 
      2 North Riverside Plaza, Suite 1250
 
      Chicago, Illinois 60606
 
      Attn: President
 
       
 
  With a copy to:   McDermott Will & Emery LLP
 
      227 West Monroe
 
      Chicago, Illinois 60606
 
      Attn: Helen R. Friedli
 
      Fax: (312) 984-7700
 
       
 
  If to the Bank:   Fifth Third Bank
 
      222 South Riverside Plaza
 
      32nd Floor
 
      Chicago, Illinois 60606
 
      Attention: Mr. Craig Schuth

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection. No notice to or

47



--------------------------------------------------------------------------------



 



demand on the Borrowers in any case shall entitle the Borrowers to any other or
further notice or demand in similar or other circumstances.
     13.18 Indemnification. The Borrowers agree to defend (with counsel
satisfactory to the Bank), protect, indemnify and hold harmless each Indemnified
Party from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and distributions
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, attorneys’ fees and time charges of attorneys who
may be employees of the Bank, any parent corporation or affiliated corporation
of the Bank), which may be imposed on, incurred by, or asserted against, any
Indemnified Party (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including, without
limitation, securities, Environmental Laws and commercial laws and regulations,
under common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any of the Loan Documents, or
any act, event or transaction related or attendant thereto, the preparation,
execution and delivery of this Agreement and the Loan Documents, including, but
not limited to, the making or issuance and management of the Loans, the use or
intended use of the proceeds of the Loans, the enforcement of the Bank’s rights
and remedies under this Agreement, the Loan Documents, the Note, any other
instruments and documents delivered hereunder, or under any other agreement
between the Borrowers and the Bank; provided, however, that the Borrowers shall
not have any obligations hereunder to any Indemnified Party with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, the Borrowers shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and, failing prompt payment, shall, together with
interest thereon at the Default Rate from the date incurred by each Indemnified
Party until paid by the Borrower, be added to the Obligations of the Borrowers
and be secured by the Collateral. The provisions of this Section 13.18 shall
survive the satisfaction and payment of the other Obligations and the
termination of this Agreement.
     13.19 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Bank of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Bank is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
     13.20 Customer Identification — USA PATRIOT Act Notice. The Bank hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the

48



--------------------------------------------------------------------------------



 



Bank is required to obtain, verify and record certain information and
documentation that identifies the Borrowers, which information includes the name
and address of the Borrowers and such other information that will allow the Bank
to identify the Borrowers in accordance with the Act.
[The rest of this page has been intentionally left blank — signature page
follows]

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers and the Bank have executed this Loan and
Security Agreement as of the date first above written.

            FREIGHTCAR AMERICA, INC., a Delaware corporation
      By:   /s/ Christopher L. Nagel         Name:  Christopher L. Nagel       
Its:  Vice President, Finance, Chief Financial Officer and Treasurer        JAC
OPERATIONS, INC., a Delaware corporation
      By:   /s/ Christopher L. Nagel         Name:  Christopher L. Nagel       
Its:  Vice President, Finance, Chief Financial Officer and Treasurer       
JOHNSTOWN AMERICA CORPORATION, a Delaware corporation
      By:   /s/ Christopher L. Nagel         Name:  Christopher L. Nagel       
Its:  Vice President, Finance, Chief Financial Officer and Treasurer       
FREIGHT CAR SERVICES, INC., a Delaware corporation
      By:   /s/ Christopher L. Nagel         Name:  Christopher L. Nagel       
Its:  Vice President, Finance, Chief Financial Officer and Treasurer       
FREIGHTCAR ROANOKE, INC., a Delaware corporation
      By:   /s/ Christopher L. Nagel         Name:  Christopher L. Nagel       
Its:  Vice President, Finance, Chief Financial Officer and Treasurer     

[Signature Page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



Agreed and accepted:
FIFTH THIRD BANK,
an Ohio banking corporation, successor by merger
with Fifth Third Bank, a Michigan banking corporation

                By:   /s/ Craig Schuth         Name:  Craig Schuth        Its: 
Vice President       

[Signature Page to Loan and Security Agreement]

 